         EXHIBIT A
Tesla, Inc. Internal Documents
                                                                                                                                                                      DayofThi
                                                                                                                                                                             ngModi
                                                                                                                                                                                  ﬁedPST
Bandol
     ierSc
         rapf
            or2018                                                                                                                                                    Januar
                                                                                                                                                                           y1,2018t
                                                                                                                                                                                  oDecember31,2018

  Par
    tnumber
1094041-
       00-D 3,
             317                                                                                                $1,
                                                                                                                  208,
                                                                                                                     980.
                                                                                                                        16
1094041-
       00-
         E        11,
                    144                                                                                              $4,
                                                                                                                       061,
                                                                                                                          765.
                                                                                                                             12
1094041-
       01-
         D 2,
            840                                                                                                 $1,
                                                                                                                  035,
                                                                                                                     123.
                                                                                                                        20
1094041-
       01-
         E        8,
                   904                                                                                              $3,
                                                                                                                      245,
                                                                                                                         329.
                                                                                                                            92
1094042-
       00-
         D    5,
               501                                                                                              $2,
                                                                                                                  005,
                                                                                                                     004.
                                                                                                                        48
1094042-
       00-
         E           21,
                       212                                                                                             $7,
                                                                                                                         731,
                                                                                                                            349.
                                                                                                                               76
1094042-
       01-
         D    5,
               502                                                                                              $2,
                                                                                                                  005,
                                                                                                                     368.
                                                                                                                        96
1094042-
       01-
         E          17,
                      166                                                                                             $6,
                                                                                                                        256,
                                                                                                                           663.
                                                                                                                              68
1094043-
       00-
         D    5,
               235                                                                                              $1,
                                                                                                                  908,
                                                                                                                     052.
                                                                                                                        80
1094043-
       00-
         E          19,
                      782                                                                                              $7,
                                                                                                                         210,
                                                                                                                            143.
                                                                                                                               36
1094043-
       01-
         D    4,
               775                                                                                              $1,
                                                                                                                  740,
                                                                                                                     392.
                                                                                                                        00
1094043-
       01-
         E         15,
                     056                                                                                              $5,
                                                                                                                        487,
                                                                                                                           610.
                                                                                                                              88
1094044-
       00-
         D 2,
            674                                                                                                 $974,
                                                                                                                    619.
                                                                                                                       52
1094044-
       00-
         E        10,
                    728                                                                                              $3,
                                                                                                                       910,
                                                                                                                          141.
                                                                                                                             44
1094044-
       01-
         D   3,
              128                                                                                               $1,
                                                                                                                  140,
                                                                                                                     093.
                                                                                                                        44
1094044-
       01-
         E        8,
                   912                                                                                              $3,
                                                                                                                      248,
                                                                                                                         245.
                                                                                                                            76
1094047-
       00-
         D   3,
              171                                                                                               $1,
                                                                                                                  155,
                                                                                                                     766.
                                                                                                                        08
1094047-
       00-
         E         14,
                     632                                                                                             $5,
                                                                                                                       333,
                                                                                                                          071.
                                                                                                                             36
1094047-
       01-
         D    3,
               784                                                                                              $1,
                                                                                                                  379,
                                                                                                                     192.
                                                                                                                        32
1094047-
       01-
         E        11,
                    368                                                                                              $4,
                                                                                                                       143,
                                                                                                                          408.
                                                                                                                             64
1094051-
       00-
         D    3,
               839                                                                                              $1,
                                                                                                                  399,
                                                                                                                     238.
                                                                                                                        72
1094051-
       00-
         E    5,
               845                                                                                              $2,
                                                                                                                  130,
                                                                                                                     385.
                                                                                                                        60
1094051-
       01-
         D 1,
            705                                                                                                $621,
                                                                                                                   438.
                                                                                                                      40
1094051-
       01-
         E        7,
                   793                                                                                              $2,
                                                                                                                      840,
                                                                                                                         392.
                                                                                                                            64
1094052-
       00-
         D    6,
               318                                                                                                  $2,
                                                                                                                      302,
                                                                                                                         784.
                                                                                                                            64
1094052-
       00-
         E          17,
                      308                                                                                             $6,
                                                                                                                        308,
                                                                                                                           419.
                                                                                                                              84
1094052-
       01-
         D   3,
              149                                                                                               $1,
                                                                                                                  147,
                                                                                                                     747.
                                                                                                                        52
1094052-
       01-
         E           24,
                       048                                                                                              $8,
                                                                                                                          765,
                                                                                                                             015.
                                                                                                                                04
1094053-
       00-
         D    6,
               271                                                                                                  $2,
                                                                                                                      285,
                                                                                                                         654.
                                                                                                                            08
1094053-
       00-
         E        10,
                    400                                                                                             $3,
                                                                                                                      790,
                                                                                                                         592.
                                                                                                                            00
1094053-
       01-
         D 2,
            908                                                                                                 $1,
                                                                                                                  059,
                                                                                                                     907.
                                                                                                                        84
1094053-
       01-
         E         15,
                     485                                                                                              $5,
                                                                                                                        643,
                                                                                                                           972.
                                                                                                                              80
1094054-
       00-
         D   2,
              989                                                                                               $1,
                                                                                                                  089,
                                                                                                                     430.
                                                                                                                        72
1094054-
       01-
         D 1,
            555                                                                                                $566,
                                                                                                                   766.
                                                                                                                      40
1094057-
       00-
         D    4,
               159                                                                                              $1,
                                                                                                                  515,
                                                                                                                     872.
                                                                                                                        32
1094057-
       00-
         E        8,
                   747                                                                                              $3,
                                                                                                                      188,
                                                                                                                         106.
                                                                                                                            56
1094057-
       01-
         D 2,
            313                                                                                                 $843,
                                                                                                                    042.
                                                                                                                       24
1094057-
       01-
         E        10,
                    841                                                                                              $3,
                                                                                                                       951,
                                                                                                                          327.
                                                                                                                             68
 Gr
  andTot
       al                                                                                          314,
                                                                                                      504                                                                                             $114,
                                                                                                                                                                                                          630,
                                                                                                                                                                                                             417.
                                                                                                                                                                                                                92

             0K    20K    40K   60K   80K   100K 120K 140K 160K 180K 200K 220K 240K 260K 280K 300K 320K 340K




                                                                                                               0M


                                                                                                                       10M



                                                                                                                                 20M



                                                                                                                                       30M



                                                                                                                                             40M



                                                                                                                                                   50M



                                                                                                                                                         60M



                                                                                                                                                                70M



                                                                                                                                                                          80M



                                                                                                                                                                                 90M



                                                                                                                                                                                        100M



                                                                                                                                                                                               110M



                                                                                                                                                                                                        120M



                                                                                                                                                                                                               130M
                                                            Qt
                                                             ySc
                                                               rapped                                                                                    Tot
                                                                                                                                                           alDol
                                                                                                                                                               lar
                                                                                                                                                                 sSc
                                                                                                                                                                   rapped
                                                                                                                                                                DayofThi
                                                                                                                                                                       ngModi
                                                                                                                                                                            ﬁedPST
St
 atorSc
      rapf
         or2018                                                                                                                                                 Januar
                                                                                                                                                                     y1,2018t
                                                                                                                                                                            oDecember31,2018

         Par
           tnumber




       1092100-
              00-
                A 3                                                                                                $384.
                                                                                                                       00




1092100-
       00-
         B PM St
               ator                                                189,
                                                                      452                                                                                      $24,
                                                                                                                                                                  249,
                                                                                                                                                                     856.
                                                                                                                                                                        00




1092100-
       00-
         CPM St
              ator                               116,
                                                    860                                                                                      $14,
                                                                                                                                                958,
                                                                                                                                                   080.
                                                                                                                                                      00




1092300-
       00-
         BIM St
              ator     21,
                         133                                                                                            $2,
                                                                                                                          705,
                                                                                                                             024.
                                                                                                                                00




        1092300-
               00-
                 C 3,
                    067                                                                                             $392,
                                                                                                                        576.
                                                                                                                           00




         Gr
          andTot
               al                                                                                     330,
                                                                                                         515                                                                                     $42,
                                                                                                                                                                                                    305,
                                                                                                                                                                                                       920.
                                                                                                                                                                                                          00




                  0K 20K   40K   60K   80K 100K 120K 140K 160K 180K 200K 220K 240K 260K 280K 300K 320K 340K 360K




                                                                                                                   0M




                                                                                                                            5M




                                                                                                                                     10M




                                                                                                                                           15M




                                                                                                                                                    20M




                                                                                                                                                               25M




                                                                                                                                                                        30M




                                                                                                                                                                                  35M




                                                                                                                                                                                           40M




                                                                                                                                                                                                    45M




                                                                                                                                                                                                               50M
                                                              Qt
                                                               ySc
                                                                 rapped                                                                                   Tot
                                                                                                                                                            alDol
                                                                                                                                                                lar
                                                                                                                                                                  sSc
                                                                                                                                                                    rapped
                                                                                                                                                                 DayofThi
                                                                                                                                                                        ngModi
                                                                                                                                                                             ﬁedPST
Modul
    eSc
      rapf
         or2018                                                                                                                                                  Januar
                                                                                                                                                                      y1,2018t
                                                                                                                                                                             oDecember31,2018

 Par
   tnumber

1091593-
       00-
         D          602                                                                               $1,
                                                                                                        661,
                                                                                                           477.
                                                                                                              86

1091593-
       00-
         E                 1,
                            399                                                                             $3,
                                                                                                              861,
                                                                                                                 142.
                                                                                                                    07

1091593-
       01-
         D    227                                                                                   $626,
                                                                                                        504.
                                                                                                           11

1091594-
       00-
         D          623                                                                               $1,
                                                                                                        719,
                                                                                                           436.
                                                                                                              39

1091594-
       00-
         E                1,
                           206                                                                             $3,
                                                                                                             328,
                                                                                                                475.
                                                                                                                   58

1091594-
       01-
         D        570                                                                                 $1,
                                                                                                        573,
                                                                                                           160.
                                                                                                              10

1091595- C 20
       00-                                                                                     $55,
                                                                                                  198.
                                                                                                     60

1091595- E 53
       00-                                                                                     $146,
                                                                                                   276.
                                                                                                      29

1091595-
       00-
         F    158                                                                               $436,
                                                                                                    068.
                                                                                                       94

1091595-
       00-
         G                1,
                           349                                                                              $3,
                                                                                                              723,
                                                                                                                 145.
                                                                                                                    57

1091596- C 2
       00-                                                                                     $5,
                                                                                                 519.
                                                                                                    86

1091596- E 56
       00-                                                                                     $154,
                                                                                                   556.
                                                                                                      08

1091596-
       00-
         F 92                                                                                   $253,
                                                                                                    913.
                                                                                                       56

1091596-
       00-
         G                   1,
                              714                                                                               $4,
                                                                                                                  730,
                                                                                                                     520.
                                                                                                                        02

1091597-
       00-
         C 3                                                                                   $8,
                                                                                                 279.
                                                                                                    79

1091597- E 59
       00-                                                                                     $162,
                                                                                                   835.
                                                                                                      87

1091597-
       00-
         F 119                                                                                  $328,
                                                                                                    431.
                                                                                                       67

1091597-
       00-
         G                   1,
                              683                                                                               $4,
                                                                                                                  644,
                                                                                                                     962.
                                                                                                                        19

1091598-
       00-
         C 1                                                                                   $2,
                                                                                                 759.
                                                                                                    93

1091598- E 44
       00-                                                                                     $121,
                                                                                                   436.
                                                                                                      92

1091598-
       00-
         F 106                                                                                  $292,
                                                                                                    552.
                                                                                                       58

1091598-
       00-
         G                1,
                           319                                                                             $3,
                                                                                                             640,
                                                                                                                347.
                                                                                                                   67

 Gr
  andTot
       al                                                                              11,
                                                                                         405                                                                                                   $31,
                                                                                                                                                                                                  477,
                                                                                                                                                                                                     001.
                                                                                                                                                                                                        65

             0K      1K          2K   3K   4K   5K   6K     7K   8K   9K   10K   11K     12K




                                                                                               0M

                                                                                                      2M


                                                                                                           4M


                                                                                                                 6M


                                                                                                                      8M


                                                                                                                             10M


                                                                                                                                   12M


                                                                                                                                         14M


                                                                                                                                               16M


                                                                                                                                                     18M


                                                                                                                                                           20M


                                                                                                                                                                 22M


                                                                                                                                                                       24M


                                                                                                                                                                             26M


                                                                                                                                                                                   28M


                                                                                                                                                                                         30M


                                                                                                                                                                                               32M


                                                                                                                                                                                                     34M


                                                                                                                                                                                                           36M
                                                     Qt
                                                      ySc
                                                        rapped                                                                                 Tot
                                                                                                                                                 alDol
                                                                                                                                                     lar
                                                                                                                                                       sSc
                                                                                                                                                         rapped
                                                                                                                                              DayofThi
                                                                                                                                                     ngModi
                                                                                                                                                          ﬁedPST
I
nver
   terSc
       rapf
          or2018                                                                                                                              Januar
                                                                                                                                                   y1,2018t
                                                                                                                                                          oDecember31,2018

 Par
   tnumber




1079924-
       00-
         C    185                                                                        $192,
                                                                                             585.
                                                                                                00




1079924-
       00-
         E                                                      6,
                                                                 858                                                                                      $7,
                                                                                                                                                            139,
                                                                                                                                                               178.
                                                                                                                                                                  00




1079924-
       00-
         F               1,
                          410                                                                        $1,
                                                                                                       467,
                                                                                                          810.
                                                                                                             00




 Gr
  andTot
       al                                                                   8,
                                                                             453                                                                                       $8,
                                                                                                                                                                         799,
                                                                                                                                                                            573.
                                                                                                                                                                               00




             0K     1K          2K   3K   4K         5K    6K   7K     8K      9K




                                                                                    0M




                                                                                              1M




                                                                                                        2M




                                                                                                                  3M




                                                                                                                       4M




                                                                                                                                5M




                                                                                                                                         6M




                                                                                                                                                     7M




                                                                                                                                                                8M




                                                                                                                                                                        9M




                                                                                                                                                                               10M
                                               Qt
                                                ySc
                                                  rapped                                                                    Tot
                                                                                                                              alDol
                                                                                                                                  lar
                                                                                                                                    sSc
                                                                                                                                      rapped
                                                                                                                                                  DayofThi
                                                                                                                                                         ngModi
                                                                                                                                                              ﬁedPST
Dr
 iveUni
      tSc
        rapf
           or2018                                                                                                                                 Januar
                                                                                                                                                       y1,2018t
                                                                                                                                                              oDecember31,2018

 Par
   tnumber




1120972-
       00-
         A                                                 677                                                                                         $396,
                                                                                                                                                           302.
                                                                                                                                                              26




1120972-
       00-
         B                         387                                                                                     $226,
                                                                                                                               542.
                                                                                                                                  06




 Gr
  andTot
       al                                                                           1,
                                                                                     064                                                                                                $622,
                                                                                                                                                                                            844.
                                                                                                                                                                                               32




             0   100   200   300   400   500      600      700   800   900   1000   1100




                                                                                           0K


                                                                                                50K



                                                                                                      100K



                                                                                                             150K



                                                                                                                    200K



                                                                                                                            250K



                                                                                                                                   300K



                                                                                                                                           350K



                                                                                                                                                     400K



                                                                                                                                                            450K



                                                                                                                                                                   500K



                                                                                                                                                                          550K



                                                                                                                                                                                 600K



                                                                                                                                                                                          650K



                                                                                                                                                                                                 700K
                                               Qt
                                                ySc
                                                  rapped                                                                               Tot
                                                                                                                                         alDol
                                                                                                                                             lar
                                                                                                                                               sSc
                                                                                                                                                 rapped
  From:                            Scott Kohn
  Sent:                            Monday, February 19, 2018 12:57 AM
  To:                              Ken Zemach
  Cc:                              Drew Baglino; Jens Peter Clausen
  Subject:                         Re: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion



  We’ve seen liquid present for days and days after puncture of actual incident modules in NIC up
  configuration. Work is ongoing for determining liquid electrolyte on BM B interaction as modules are flipped
  and the paste TIM displaces the liquid and orange tinged fluid has been observed. I’m not optimistic.

  In any case, if i had to speculate I’ d say roughly 150 modules might have punctures under the BM B, maybe 20
  are actually punctured. The numbers are similar for not under BM B locations but these are directly observable
  so they are less problematic.

  Thank you,
  Scott

  On Feb 18, 2018, at 8:58 PM, Ken Zemach < kzemach@tesla.com> wrote:

         Shipping unsealed hazmat. Yeah, I know, it's only a measly 3-5ml inside a sealed battery pack,
         but that pack doesn't technically count as an approved hazmat shipping container.

         It's a 'letter of the law' thing. I'm not saying it makes sense in this case, but we would still
         technically be in violation.

         Now if we do a 'best effort' to encapsulate, that might give us legal breathing room.


         From: Drew Baglino
         Sent: Sunday, February 18, 2018 8:55:08 PM
         To: Ken Zemach; Jens Peter Clausen; Scott Kohn
         Subject: RE: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

         What's the federal fine about?


         From: Ken Zemach
         Sent: Sunday, February 18, 2018 8:54 PM
         To: Drew Baglino <drew@tesia.com>; Jens Peter Clausen < ioc@tesla.com>; Scott Kohn
         <scott@tesla.com>
         Cc: Andre Gava <agava@tesla.com>; Pedro Padilla < >epadilla@tesla.com>; Vitor Ayres
         <vavres@tesla.com>; Bruce Watson <bruwatson@tesla.com>; Dov Nitzan <dnitzan@tesla.com>; Ben
         Zabik < bzabik@tesla.com>; Mikhail Kislitsyn < MKislitsvn@tesla.com>; Ryan Floos <rvhoos@tesla.com>;
         Kyle Duquette < kduquette@tesla.com>: Dan Burke <danburke@tesla.com>; Chris Guenther
         <cguenther@tesla.com>
         Subject: Re: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

         Knowing they're unsealed is a minimum federal fine of $77k per instance.


                                                             l




CONFIDENTIAL                                                                                          TES-TRIPP 0019753
        If we try to seal with some strategy that may or may not work, I'm not sure if there are regulatory
        repercussions.

        What will technically happen inside the pack with maybe only 3-5ml of electrolyte is however
        the question I think you're asking. Using one of the packs and, say, puncturing a second cell as
        well and doing an endurance/HTHE test would probably give us a decent answer. Scott? Any
        additional safety concerns?


        From: Drew Baglino
        Sent: Sunday, February 18, 2018 8:46:59 PM
        To: Jens Peter Clausen; Scott Kohn
        Cc: Ken Zemach; Andre Gava; Pedro Padilla; Vitor Ayres; Bruce Watson; Dov Nitzan; Ben Zabik; Mikhail
        Kislitsyn; Ryan Hoos; Kyle Duquette; Dan Burke; Chris Guenther
        Subject: RE: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

        Given the orientation of the cells in the pack is favorable what are the risks with shipping unsealed?

        Drew


        From: Jens Peter Clausen
        Sent: Sunday, February 18, 2018 10:05 AM
        To: Scott Kohn <scott@tesla.com>
        Cc: Ken Zemach < kzemach@tesla.com>; Andre Gava <agava@tesla.com>; Pedro Padilla
        <pepadilla@tesla.com>; Vitor Ayres <vavres@tesla.com>; Bruce Watson <bruwatson@tesla.com>; Dov
        Nitzan <dnitzan@tesla.com>; Ben Zabik <bzabik@tesla.com>; Mikhail Kislitsyn < MKislitsyn@tesla.com>;
        Ryan Floos <rvhoos@tesla.com>; Kyle Duquette <kduquette(5)tesla.com>; Drew Baglino
        <drew@tesla.com>; Dan Burke <danburke@tesla.com>; Chris Guenther <cguenther@tesla.com>
        Subject: RE: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

        Look forward to Monday evening when we are able to estimate how many of the dents are true
        puncture - if not significant then we should consider to scrap.

        JPC


        From: Scott Kohn
        Sent: Sunday, February 18, 2018 9:16 AM
        To: Jens Peter Clausen < )c@tesla.com>
        Cc: Ken Zemach < kzemach@tesla.com>; Andre Gava <agava@tesla.com>; Pedro Padilla
        <pepadilla@tesla.com>; Vitor Ayres <vayres@tesla.com>; Bruce Watson <bruwatson@tesla.com>; Dov
        Nitzan <dnitzan@tesla.com>; Ben Zabik <bzabik@tesla.com>; Mikhail Kislitsyn < MKislitsvn@tesla.com>;
        Ryan Hoos <rvhoos@tesla.com>; Kyle Duquette <kduquette@tesla.com>; Drew Baglino
        <drew@tesla.com>; Dan Burke <danburke@tesla.com>; Chris Guenther <cguenther@tesla.com>
        Subject: Re: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

        The team tried that and it was not very effective. They still observed significant mass loss after
        vacuum process when left in an oven for hours. The small pores in the materials in the cell make
        liquid extraction slow even under vacuum.

        Scott


                                                             2




CONFIDENTIAL                                                                                             TES-TRIPP 0019754
        On Feb 18, 2018, at 8:17 AM, Jens Peter Clausen <ipc@tesla.com> wrote:

               Can we create a vacuum and try to remove all liquids inside the cell and then right after
               glue?

               JPC

               From: Scott Kohn
               Sent: Saturday, February 17, 2018 6:32 PM
               To: Ken Zemach <kzemach@tesla,com>
               Cc: Andre Gava <agava@tesla.com>; Pedro Padilla < )epadilla@tesla.com>; Jens Peter
               Clausen <¡pc@tesla.com>; Vitor Ayres <vayres@tesla.com>; Bruce Watson
               <bruwatson@tesla.com>; Dov Nitzan <dnitzan@tesla.com>; Ben Zabik
               <bzabik@tesla.com>; Mikhail Kislitsyn <MKislitsvn@tesla.com>; Ryan Hoos
               < vhoos@tesla.com>; Kyle Duquette <kduquette@tesla.com>; Drew Baglino
               <drew@tesla.com>; Dan Burke <danburke@tesla.com>; Chris Guenther
               <cguenther@tesla.com>
               Subject: Re: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

               Thanks for the update Ken. As we continue to gather damage depth data and
               puncture threshold information we will be able to better estimate the population
               with punctures.

               Scott

               On Feb 17, 2018, at 5:09 PM, Ken Zemach < kzemach@tesla.com> wrote:

                       Update on Adhesive Sealing:

                       Both Torr Seal epoxy and the UV cure adhesive (Dymax 3013) were a
                       bust.

                           ?   Torr Seal: two out of three cells formed visible bubbles with
                               thin walls before it could cure (1-2 hour cure). These were cells
                               which had been punctured and allowed to outgas for 48 hours
                               prior to sealing attempts.
                           ?    Dymax 3013: one out of three cells had a bubble leak out the
                               side which subsequently oozed electrolyte. The other two
                               appear OK; doing some additional tests.

                       Scott has noted that they've been able to use Torr Seal previously with
                       thermocouples inserted in cells and get an adequate seal. We're not
                       entirely sure what the difference is in this case, but the following are
                       possibilities:

                           A. These cells are "more fresh" and thus are just off-gassing more,
                              and for a longer period of time.
                           B. When wiping the electrolyte off the cells prior to adhesive
                              application (using IPA wipes), some minute amount of IPA is
                              getting into the cell and reacting/off-gassing.

                                                           3




CONFIDENTIAL                                                                                           TES-TRIPP 0019755
               Regardless, to date every adhesive tried has been unsuccessful in
               assuring us a reliable seal. I'm going to try a few more things with UV
               tomorrow, but as it stands my prior assertion still stands:

               "To date we do not have a way to seal cells with a high degree (or really
               any degree) of confidence."

               <image003.png>




               From: Ken Zemach
               Sent: Wednesday, February 14, 2018 1:11 PM
               To: Andre Gava; Scott Kohn; Pedro Padilla; Jens Peter Clausen
               Cc: Vitor Ayres; Bruce Watson; Dov Nitzan; Ben Zabik; Mikhail Kislitsyn;
               Ryan Hoos; Kyle Duquette; Drew Baglino; Bruce Watson; Dan Burke;
               Chris Guenther
               Subject: RE: Adhesive Sealing Tests /// was RE: Punctured Cell
               Discussion

               This problem is not one of material compatibility. This problem is that
               within the cure time of the adhesive, outgassing from the cell creates a
               hole/pinhole. We had one full hole (see image) and one ALMOST
               hole. Thus, even if we were to find a good compatible adhesive, you
               need to find something that can cure fast enough. Thus, my desire to
               try the UV cure. The compatibility issues is completely
               different. Before we tackle that, let's find out how well the UV does
               with electrolyte.

               <image006.png>

               I am additionally worried about the surface prep (ESPECIALLY if TIM has
               been smeared all over this thing). Let's say we have crappy cell surface
               cleanliness but fast cure; then the pressure is going to push through the
               interface during that "mid-cure" point, and you'll never know it. Don't
               forget about our YEARS of data on bonding strength vs. cell surface
               cleanliness. It needs to be clean.

               You also need sufficient surface are to create a decent bond, and this
               means we're going to have to dremel around these things, scrape off
               the 5106, clean off residual material (How??? Still thinking about that),
               and come up with a sealing method which we have yet to do.

               All of this culminates as my statement of "To date we do not have a way
               to seal cells with a high degree (or really any degree) of
               confidence." It doesn't mean I'm giving up, just that we have to try
               something totally different. UV cure is going to be the next trial.


               From: Andre Gava
               Sent: Wednesday, February 14, 2018 12:47 PM
               To: Ken Zemach; Scott Kohn; Pedro Padilla; Jens Peter Clausen
               Cc: Vitor Ayres; Bruce Watson; Dov Nitzan; Ben Zabik; Mikhail Kislitsyn;
                                                   4




CONFIDENTIAL                                                                               TES-TRIPP 0019756
               Ryan Hoos; Kyle Duquette; Drew Baglino; Bruce Watson; Dan Burke;
               Chris Guenther
               Subject: RE: Adhesive Sealing Tests /// was RE: Punctured Cell
               Discussion

               Have you considered to use a two layer process, (idea sounds dumb but
               could work)
               Small bead over the puncture of an adhesive that doesn't get attacked
               by the electrolyte, it keeps electrolyte there, after cured, a second layer
               of an adhesive known to hold well in nickel plated surface, (3414, TC-
               2002,7545), this one would hold the "cork in the hole".



               From: Ken Zemach
               Sent: Wednesday, February 14, 2018 12:19 PM
               To: Scott Kohn <scott(5)tesla.com>; Pedro Padilla
               <pepadilla(a)tesla.com>; Jens Peter Clausen < ipc(5)tesla.com>
               Cc: Vitor Ayres <vavres(5)tesla.com>: Bruce Watson
               <bruwatson(5)tesla.com>; Andre Gava <agava@tesla.com>: Dov Nitzan
               <dnitzan(5)tesla.com>; Ben Zabik <bzabik(5)tesla.com>; Mikhail Kislitsyn
               < MKislitsvn(5)tesla.com>; Ryan Hoos < vhoos(a>tesla.com>: Kyle
               Duquette <kduquette(5>tesla.com>; Drew Baglino <drew(5)tesla.com>;
               Bruce Watson <bruwatson@tesla.com>; Dan Burke
               <danburke(S)tesla.com>; Chris Guenther <cguenther(5)tesla.com>
               Subject: RE: Adhesive Sealing Tests /// was RE: Punctured Cell
               Discussion

               [Reduced distribution.]

               BLUF (Bottom Line Up Front): To date we do not have a way to seal
               cells with a high degree (or really any degree) of confidence. Please do
               not plan on reworking modules with punctured cells sealed with
               adhesives for now. Current evidence is not supporting this
               methodology.



               More details:

                   •    Tested to date: 3414, TC-2002, 7545
                           A. All of the adhesives swell in electrolyte, indicating
                               performance will be decreased.
                           B. Lap shear strength decreased appreciably for all tested
                               samples
                           C. Adhesives applied to drilled cells which were allowed to
                               sit and "bleed out to equilibrium" for 24 hours either
                               failed subsequent sealing or showed that seal failure
                               was a distinct possibility.
                   •    Using a high vacuum pump to remove electrolyte from cells,
                       even when the high vacuum seal is applied for 7 minutes, still
                       leaves an appreciable amount of electrolyte in the cell. Thus
                       removal of existing electrolyte is not possible with this method.


                                                    5




CONFIDENTIAL                                                                                 TES-TRIPP 0019757
               Due to evidence from test C above, I am not confident in any two part
               curing adhesive being able to reliably seal cells especially in a non­
               temperature controlled, non-optimized surface preparation
               environment. I would, however, like to try the UV cure adhesive we
               use on the Model S/X line. It may be that we can snap cure it fast
               enough to avoid the pinhole/hole formation issues we saw on our
               current samples. Can't say it'll hold, but we might be able to get an
               initial seal which is a start.




               From: Ken Zemach
               Sent: Tuesday, February 13, 2018 9:37 AM
               To: Scott Kohn; Pedro Padilla; Chris Guenther
               Cc: Robert Wilkerson; Jens Peter Clausen; Vitor Ayres; Bruce Watson;
               Andre Gava; Andrew Ross; Robert Scheffler; Sanket Bhanage; Victor
               Prajapati; Victoria Indaco; Mina Fouad; Nicholas Jansen; Shawne
               Beaulac; Shino Xu; Brandon Snyder; Chirag Shah; Dan Burke; Dov
               Nitzan; Ben Zabik; Mikhail Kislitsyn; Ryan Floos; Kyle Duquette; Drew
               Baglino
               Subject: Adhesive Sealing Tests /// was RE: Punctured Cell Discussion

               Thanks Scott.

               Some should be in tomorrow, but that'll be too late to do any testing by
               the time these have to be processed. We'll still run it through the same
               set of testing we're using for the other test candidates (TC-2002, 3414,
               and 7545; each chosen for a particular set of characteristics) just
               because.

               We have four 'tests' underway:

                   1.  Swelling test: lines of each of the three adhesives has been
                      soaked overnight, and we'll measure the weight gain to get an
                      idea of how much each will swell in electrolyte. That'll tell us
                      something about how easily electrolyte exposure from inside
                      the cell might swell and subsequently delaminate the adhesive
                      from the cell surface. Lots of guessing on this one though; no
                      conclusions can be drawn.
                   2. Lap shear tests: six each lap shear samples on Ni plated steel
                      set up; three in electrolyte, three exemplars. We'll compare
                      loss in properties, if any. To be honest, T-peel would be a
                      better test IMO but we don't have the time or the containers to
                      do that right, so we went with lap shear.
                   3. Punctured cell sealing tests: Individual cell(s) were drilled
                      through on the bottom to the point electrolyte bubbles
                      out. Those were left in the hood overnight. Today we'll wipe
                      off the electrolyte with IPA, 'seal' with each of the adhesive
                      candidates, let cure, weigh, then put in the oven at 60C for
                      several hours, weigh again, and see if we can detect any weight
                      loss (via electrolyte emissions). Not as good of a tests as it
                      sounds because we're low on both duration and cyclic fatigue
                      which a cell will experience every day with charge/discharge.
                                                  6




CONFIDENTIAL                                                                              TES-TRIPP 0019758
                    4.    Cell can puncture sealing test. This would be my favorite, but
                         we don't have time to do it right. A) drill a hole in the bottom of
                         an empty can. B) seal the hole with a glob of adhesive C) flip
                         the can over, fill with electrolyte, and let sit overnight (this
                         much is done now). D) wash out can with IPA, fill with dyed
                         water, attach to pressure cycle tester, and cycle from
                         atmospheric pressure (PO) to P=P1, where we calculate PI using
                         ideal gas law assuming the average void volume in a cell plus
                         lcm3 for missing electrolyte at a dT of 20C (20Cto 40C,
                         assuming the cell will not reach as high a temp as surrounding
                         cells). We have a standard cycle rate, which is two cycles/hour
                         (need to hold to have reasonable ramp up/down). Thus to
                         simulate 10 years we need about 75-150 days of testing. The
                         lack of electrolyte in the cell during testing is admittedly a
                         shortcoming, but I just can't buy off on pressurized electrolyte
                         in a cycling system with an intentional defect.

               From: Scott Kohn
               Sent: Monday, February 12, 2018 4:51 PM
               To: Pedro Padilla; Chris Guenther
               Cc: Robert Wilkerson; Jens Peter Clausen; Vitor Ayres; Bruce Watson;
               Andre Gava; Andrew Ross; Robert Scheffler; Sanket Bhanage; Victor
               Prajapati; Victoria Indaco; Mina Fouad; Nicholas Jansen; Shawne
               Beaulac; Ken Zemach; Shino Xu; Brandon Snyder; Chirag Shah
               Subject: RE: Punctured Cell Discussion

               This two part epoxy is the best thing I'm aware of for this application.

               http://www.idealvac.com/files/brochures/Torr Seal2.pdf

               Thanks,
               Scott

               Scott Kohn | Sr. Manager | Battery Safety and R&D
               3500 Deer Creek Road | Palo Alto, CA 94304
               p 650.681.5295 | e scott@tesla.com
               <image007.gif>
               The content of this m essage is the proprietary and confidential property of Tesla Motors,
               and should be treated as such. If you are not the intended recipient and have received this
               message in error, please delete this message from your computer system and notify me
               immediately by reply e-mail. Any unauthorized use or distribution of the content of this
               message is prohibited. Thank you.
               <image008.png> <image009.png> <image010.png>
               Please consider the environment before printing this email.


               From: Pedro Padilla
               Sent: Monday, February 12, 2018 1:02 PM
               To: Chris Guenther <cguenther(a>tesla.com>
               Cc: Robert Wilkerson <rwilkerson@tesla.com>; Jens Peter Clausen
               < pc@tesla.com>; Vitor Ayres <vavres@tesla.com>; Bruce Watson
               <bruwatson@tesla.com>; Andre Gava <agava@tesla.com>; Andrew
               Ross <andross@tesla.com>; Robert Scheffler <rscheffler@tesla.com>;
               Sanket Bhanage <sbhanage@tesla.com>; Victor Prajapati

                                                            7




CONFIDENTIAL                                                                                                 TES-TRIPP 0019759
               <vpraiapati(a»tesla.com>; Victoria Indaco <vindaco(5)tesla.com>; Mina
               Fouad <mfouad@tesla.com>; Nicholas Jansen <niansen@tesla.com>;
               Shawne Beaulac <sbeaulac(5)tesla.com>; Ken Zemach
               <kzemach(a»tesla.com>; Shino Xu <nuxu@tesla.com>; Brandon Snyder
               <brasnvder(a»tesla.com>; Chirag Shah <cshah(a)tesla.com>; Scott Kohn
               <scott (Stesla.com>
               Subject: Re: Punctured Cell Discussion

               + Scott

               Sent from my iPhone

               On Feb 12, 2018, at 10:03 AM, Chris Guenther
               < cguenther@tesla.com> wrote:

                         Status Update:

                         Contained Modules:

                          CONSUMED                         372
                          MMS                              473
                          WIP                              200
                          Grand Total                     1045
                         https://spara-
                         gfl.teslamotors.com/q ualitv/containment/AR00000006
                         22


                         Scenarios:
                         25S
                   •     Clamshell Dented
                   •     Clamshell Punctured
                         23S
                   •      No damage based on additional clearance between cell
                         and pin on robot
                   •     Cell Dent
                   •      Non BMB Side
                   •      BMB Side
                   •      No BMB Installed
                   •      BMB Installed
                   •      Potted

                         Action:
                         Based on verification of severity of clamshell dent
                         determine when rework is required - Bruce
                         Review modules to determine timing of cell dent and
                         increase in severity over time - Sanket
                         Generate list of all 23S with current state to identify
                         which scenario above they fall into - Sanket
                         Determine firmware effect on capping thermistor
                         window cell - Ken Zemach

                                                     8




CONFIDENTIAL                                                                           TES-TRIPP 0019760
               Determine laydown space modules placed in enclosures
               - Brandon Snyder
               Locate addition scrapped enclosures - Brandon Snyder
               Determine if pulse testing can be used to identify
               change point in cell performance - Chrirag
               Determine if we can get production enclosures from
               pack off of production pallets and store on the floor -
               Shawne
               Generate rework process for modules - Robert
               Wilkerson
               Determine long term solution to recording module
               orientation in relation to robot 1 end effector - Victoria

               We will meet again this afternoon to review. I will setup
               the meeting.


               Chris Guenther | Production Engineering Senior
               Manager | Gigafactory 1
               Electric Ave | Sparks, NV 89434
               c 512.769.6654 | e cquenther@tesla.com

                0 äiim age011.jpg>

               -----Original Appointment-----
               From: Robert Wilkerson
               Sent: Monday, February 12, 2018 8:17 AM
               To: Robert Wilkerson; Chris Guenther; Jens Peter
               Clausen; Pedro Padilla; Vitor Ayres; Bruce Watson;
               Andre Gava; Andrew Ross; Robert Scheffler; Sanket
               Bhanage
               Cc: Victor Prajapati; Victoria Indaco; Mina Fouad;
               Nicholas Jansen; Shawne Beaulac
               Subject: Punctured Cell Discussion
               When: Monday, February 12, 2018 8:30 AM-9:00 AM
               (UTC-08:00) Pacific Time (US & Canada).
               Where: Room - Tamarack
               Importance: High


               Discuss current situation and immediate next steps and
               avoid any potential confusion.

               Looking for room but can start at 9am meeting location.

               Tamarack appears open

               Zoom:

               https://tesla.zoom.us/i/4325728402



                                           9




CONFIDENTIAL                                                                TES-TRIPP 0019761
  From:                                 Scott Smith
  Sent:                                 Tuesday, April 10, 2018 7:13 PM
  To:                                   Michael Bowling
  Subject:                              FW: Scrap Report 4/2/2018
  Attachments:                          2018WW14_FinanceScrap.xlsb




  From: Shaun Heimlich
  Sent: Tuesday, April 10, 2018 7:12:46 PM (UTC-08:00) Pacific Time (US & Canada)
  To: Deepak Ahuja; Peter Hochholdinger; Jens Peter Clausen; Eddie Gates; Justin McAnear; Zachary Kirkhorn; Jerome
  Guillen; Kevin Kassekert; Andy Hamilton; Gilbert Passin; Josh Tech; Kelsey Abdollahian; Shane Manciagli; Warrick Taylor;
  Alexandra Kantor; Bonneville Eggleston; Toni Abou-Haydar; Daniel Ho; Bruno Bambaren; Pedro Padilla; GSM_Managers;
  Gabrielle Bressack; Tarak Makecha; Gaurav Jain; Afton Versteegh; Scott Smith; Ric Caraballo; Shea Anderson; Katherine
  Beach; Joby Thomas; Katie Trainor; Doug Field; Michael Schwekutsch
  Cc: Judy Wu; Amy Li; Jacqueline Meyer; Alex Cillo
  Subject: Scrap Report 4/2/2018

  Hello Ail,

  Please see below for Week of April 2, 2018 scrap summary based on QTD financials.

      •        Model S/X, last week's scrap was $832/car (includes Eng/Design), compared to QTD average of $832/car.
                 o $143K- PAINTED BODY, MODEL X
                 o $133K - due to Lathrop test shot aluminum scrap
                 o $103K - ASY, HV BATE, 100KWH,SX
                 o $61K-Due to Cell scrap

      •        Model 3, last week's scrap was $l,920/car, compared to QTD average of $l,920/car.
                 o $1,828K - due to module scrap
                 o $1,557K - due to Bandolier scrap

      Energy Scrap:
      • Q2 QTD is $169K
              o $107K due to modules
              o $20K due to cold plates
              o $10k due to pods scrap



  M odel S/X
  Executive Summary & Trend




CONFIDENTIAL                                                                                             TES-TRIPP 0001794
   Last Update [4.10.20181        Latest Week            W eek                                                QTD                         C
                                     Apr-02              Target                      B/W                    Ql-2018      QTD Target       B


   Factory Gate Cars                      1,626                        0                   1,626                 1,626                0
   Factory Gate Cars - X                    66S                   -                          668                   668                0
   Factory Gate Cars - S                    95 S                  -                          958                   958                0

   Scrap ($K)                             1,353     $                        $           (1,353)
                                                                           ■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■

      Process                             10 17
      Material Quality                     245
      Engineering                           91               88 mm     /


   Obsolescence ($K)
     Obsolescence Transacted
     Reserves Released
     Reserves Taken
     Vendor Obsolescence




  Top Scrap Areas of the Week & Quarterly Trends
                                          W eek of A p r 02                                       G rand
                               c _._____      Material                                            Total
                               Eng,'Design     Qua|ity      Process

   Battery Module                $1,252           $28,717         $101,879                      $131,849
   Battery Pack                                   $3,616              $5,314                       $8,931
   Body in White                                  $1,842              $6,160                       $8,002
   Electrics                     $5,223            $10              $7,479                       $12,712
   End of Line                                                     $55,519                       $55,519
   General Assembly             $38,523       $118,520            $285,070                      $442,112
   Large Drive Unit                                                $12,792                       $12,792
   Lathrop                       $3,175           $83,949          $75,071                      $162,195
   Other                                           $1,626          $14,408                       $16,034
   Paint                                           $1,618         $137,720                      $139,338
   Plastics                                                            $1,476                     $1,476
   Seat Manufacturing                                                  $7,594                     $7,594
   Small Drive Unit              $5,734            $589               $71,262                    $77,585
   Stamping                                                              $9                         $9



                                                              2




CONFIDENTIAL                                                                                                               TES-TRIPP 0001795
  Model 3
  Executive Summary & Trend
    Last Update [4.10.2018]                    Latest W eek       W eek                                 QTD                              i
                                                  Apr-02          Target               b/ w           Q l- 2018       QTD Target         !


    Factory Gate Cars                                 2,049                   0          2,049              2,049                  0

    Scrap ($K)                                 $     3,093    $                    $    (3,933)   $        3,933 $              5
       Process                                       3,933          H       ill!                           3,933 ¡|§ §§ |§§ §||
       Material Quality                                -                           8II1IÌI            ÉMmMMW m M m m ',
       Engineering                                            %
    Obsolescence ($K)                          $       -


      Obsolescence Transacted
      Reserves Released                                                                               WStiß                        W m È,

      Reserves Taken                                                               illllllll                         iP Ip P Ip
      Vendor Obsolescence


    Scrap ($/car)                              $     1,920 5                       $    (1,920)   $        1,920 r     #DIV/0!         iff
       Process                                       1,920                                        $        1,920
                                                                                                                                   W m È,
       Material Quality                                  0
       Engineering                                        0



  Top Scrap Areas of the Week
   Row Labels IT Sum of Scrap Cost
   M o d u le        i        3 ,4 08.48 9
   H V B a tte ry    $          2 2 5 ,4 7 0
   GA                $          14 5 ,3 8 7
   D riv e U n i t   $          11 4 .4 0 2
   S e a ts          $           25 .1 9 0
   B IW              $              9,9 6 0
   Inverter          $             4 ,3 0 3
   Grand Total       $        3,933,201




                                                                        3




CONFIDENTIAL                                                                                                            TES-TRIPP 0001796
  From:                            Scott Smith
  Sent:                            Wednesday, April 11, 2018 7:52 AM
  To:                              Michael Bowling
  Subject:                         FW: Scrap Report 4/2/2018




  From: Aron Szecsey
  Sent: Wednesday, April 11, 2018 7:52:03 AM (UTC-08:00) Pacific Time (US & Canada)
  To: Scott Smith
  Subject: RE: Scrap Report 4/2/2018

  How is inverter $4k?

   Row Labels IT Sum of Scrap Cost
   Module                3.408.489
   HV Battery              22:5.470
   GA                      145,387
   Drive Unit              114.402
   Seats                    25.190
   BIW                        9.960
   Inverter                  4,303
   Grand Total           3,933,201


  From: Scott Smith
  Sent: Wednesday, April 11, 2018 7:51 AM
  To: Shaun Heimlich <sheimlich@tesla.com>
  Cc: Aron Szecsey <aszecsey@tesla.com>
  Subject: RE: Scrap Report 4/2/2018

  Hi Shaun,

  Can you include Aron on your weekly report?

  Thanks,

  Scott

  From: Shaun Heimlich
  Sent: Tuesday, April 10, 2018 7:13 PM
  To: Deepak Ahuja <deepak(5>tesla.com>; Peter Hochholdinger <phochholdinger(5)tesla.com>; Jens Peter Clausen
  <jpc(5)tesla.com>; Eddie Gates <EGates(5?tesla.com>; Justin McAnear <imcanear(5)tesla.com>; Zachary Kirkhorn
  <ZKirkhorn(5>tesla.com>; Jerome Guillen <ierome@tesla.com>: Kevin Kassekert <kkassekert(S>tesla.com>; Andy Hamilton
  <ahamilton(a)tesla.com>: Gilbert Passin <gpassin(5>tesla.com>; Josh Tech <itech(a>tesla.com>; Kelsey Abdollahian
  <kabdollahian(5)tesla.com>; Shane Manciagli <smanciagli(5)tesla.com>; Warrick Taylor <wtaylor(Stesla.com>; Alexandra
  Kantor <akantor(Stesla.com>; Bonneville Eggleston <beggleston(S)tesla.com>; Toni Abou-Haydar <toni(5)tesla.com>;
  Daniel Ho <DanHo(S)tesla.com>; Bruno Bambaren <bbambaren(5ttesla.com>; Pedro Padilla <pepadilla(5)tesla.com>;
  GSM_Managers <GSM Managers@tesla.com>; Gabrielle Bressack <gbressack(5)tesla.com>; Tarak Makecha
                                                           l




CONFIDENTIAL                                                                                        TES-TRIPP 0001729
  <tmakecha(5)tesla.com>; Gaurav Jain <giain@tesla.com>; Afton Versteegh <aversteegh(5>tesla.com>; Scott Smith
  <scosmith(5>tesla.com>; Ric Caraballo <rcaraballo(S)tesla.com>; Shea Anderson <shanderson(5>tesla.com>; Katherine
  Beach <kbeach(Stesla.com>; Joby Thomas < ;ethomas(5>tesla.com>; Katie Trainor <ktrainor(5)tesla.com>; Doug Field
  <DField(5>tesla.com>; Michael Schwekutsch <michael(5)tesla.com>
  Cc: Judy Wu <judy(S)tesla.com>; Amy Li <amli(S>tesla.com>; Jacqueline Meyer <iacmeyer(5>tesla.com>; Alex Cillo
  <adllo(5>tesla.com>
  Subject: Scrap Report 4/2/2018

  Hello All,

  Please see below for Week of April 2, 2018 scrap summary based on QTD financials.

      •        Model S/X, last week's scrap was $832/car (includes Eng/Design), compared to QTD average of $832/car.
                 o $143K-PAINTED BODY, MODEL X
                 o $133K - due to Lathrop test shot aluminum scrap
                 o $103K - ASY, HV BATT, 100KWH,SX
                 o $61K - Due to Cell scrap

      •        Model 3, last week's scrap was $l,920/car, compared to QTD average of $l,920/car.
                 o $1,828K - due to module scrap
                 o $1,557K - due to Bandolier scrap

      Energy Scrap:
      • Q2 QTD is $169K
              o $107K due to modules
              o $20K due to cold plates
              o $10k due to pods scrap



  M odel S/X
  Executive Summary & Trend




                                                                2




CONFIDENTIAL                                                                                             TES-TRIPP 0001730
   Last Update [4.10.20181        Latest Week           Week                                                QTD                         C
                                     Apr-02             Target                     B/W                    Ql-2018      QTD Target       B

   Factory Gate Cars                      1,626                      0                   1,626                 1,626                0
   Factory Gate Cars - X                    66S                  -                         668                   668                0
   Factory Gate Cars - S                    95 S                 -                         958                   958                0

   Scrap ($K)                             1,353     $                       $          (1,353)
                                                                         ■■■■■■■■■■■■■■■■■■■■■■■■■■■■■■
      Process                             10 17
      Material Quality                     245
      Engineering                           91              88 mm    /


   Obsolescence ($K)
     Obsolescence Transacted
     Reserves Released
     Reserves Taken
     Vendor Obsolescence




  Top Scrap Areas of the Week & Quarterly Trends
                                         Week of A p r 02                                       Grand
                               c _._____    Material      Process                               Total
                               Eng,'Design   Qua|ity
   Battery Module                $1,252           $28,717        $101,879                     $131,849
   Battery Pack                                    $3,616          $5,314                       $8,931
   Body in White                                   $1,842          $6,160                       $8,002
   Electrics                     $5,223             $10            $7,479                      $12,712
   End of Line                                                    $55,519                      $55,519
   General Assembly             $38,523       $118,520           $285,070                     $442,112
   Large Drive Unit                                               $12,792                      $12,792
   Lathrop                       $3,175           $83,949         $75,071                     $162,195
   Other                                           $1,626         $14,408                      $16,034
   Paint                                           $1,618        $137,720                     $139,338
   Plastics                                                        $1,476                       $1,476
   Seat Manufacturing                                              $7,594                       $7,594
   Small Drive Unit              $5,734            $589           $71,262                      $77,585
   Stamping                                                          $9                           $9


                                                             3




CONFIDENTIAL                                                                                                             TES-TRIPP 0001731
  Model 3
  Executive Summary & Trend
    Last Update [4.10.2018]      Latest Week           Week                             QTD                             i
                                    Apr-02             Target           b/ w           Ql- 2018      QTD Target         !


    Factory Gate Cars                    2,049                  0         2,049             2,049                 0

    Scrap ($K)                       $   3,093     $                $    (3,933)   $       3,933     $          5
       Process                           3,933           H ill!                            3,933    ¡|§§§|§§§||
       Material Quality
       Engineering
                                           -
                                                   %
                                                                    8II1IÌI            ÉMmMM        W m M m m ',

    Obsolescence ($K)                $     -


      Obsolescence Transacted
      Reserves Released                                                                WStiß                      W m È,

      Reserves Taken                                                illllllll                        iPIpPIp
      Vendor Obsolescence


    Scrap ($/car)                    $   1,020     5                $    (1,920)   $       1,920 r    #DIV/0!         iff
       Process                           1,920                                     $       1,920
                                                                                                                  W m È,
       Material Quality                        0
       Engineering                             0




  Top Scrap Areas of the Week
   Row Labels IT Sum of Scrap Cost
   Module        i       3,408.489
   HV Battery    $         225,470
   GA            $         145,387
   Drive Unit    $         114.402
   Seats         $          25.190
   BIW           $           9,960
   Inverter      $           4,303
   Grand Total   $       3,933,201




                                                           4




CONFIDENTIAL                                                                                          TES-TRIPP 0001732
  From:                                 Alexis Ramponi
  Sent:                                 Tuesday, April 17, 2018 4:32 PM
  To:                                   Eric Morrison
  Subject:                              RE: Q1 Cycle Count Status update


  Hi Eric,

  Below few questions I thought we could ask to better understand the process.

  Challenges and thoughts are welcome!

  Thanks,
  Alex

        •    Are written physical or cycle count procedures in existence and documented?
        •    Do written physical/cycle inventory procedures include all specific inventory locations to be counted?
        •    Do cycle counter responsibilities and cycle counting program procedures include objectives of the program (part
             stratification, coverage, cut-off measures, etc.)?
        •    Do written physical/cycle inventory procedures include specific responsibilities of counters, supervisors,
             coordinators, cost accounting, information systems and management?
        •    Do physical/cycle inventory procedures include controls for ensuring an accurate cutoff of inventory receipts
             and issuances and provision for controlling movement of inventory items until counts are completed and
             validated?
        •    Do physical/cycle inventory procedures include controls to ensure "blind counts" are in place (i.e., counters are
             unaware of quantities per the system)?
        •    Do physical/cyclical inventory procedures include required test counts to be performed by an individual
             independent of the original count?
        •    Do physical inventory/cycle count procedures include established quantity or value thresholds where
             differences between the physical count and perpetual balances must be investigated and documented?
        •    Do physical inventory/cycle count procedures include documentation and approval requirements for
             adjustments to perpetual inventory balances?
        •    Do physical inventory/cycle count procedures include required formats for reporting the results of the physical
             inventory or cycle count program to management?
        •    Are stocks during physical inventory arranged, marked, labeled, or otherwise described to facilitate an accurate
             count by the count teams and are stocks not to be counted segregated?
        •    Is damaged, obsolete, scrap, and consigned inventory clearly identified during physical inventory and segregated
             to facilitate recognition for accounting purposes?
        •    Are pre-numbered count tags or sheets used and accounted for following the count (for example, the sequence
             of serially numbered count documents is checked, and missing and/or duplicate documents are investigated)?
        •    If applicable + volumes or value is significant, is Tesla owned material located at off-site locations counted and
             verified at least quarterly?
        •    Are all inventory areas/items counted at least once per year and is all inventory on consignment, at suppliers,
             subcontractors or in possession of employees counted or confirmed in writing at least annually?

  From: Eric Morrison
  Sent: Tuesday, April 17, 2018 2:35 PM

                                                                 l




CONFIDENTIAL                                                                                                 TES-TRIPP 0008279
  To: Alexis Ramponi <aramponi@tesla.com>
  Subject: FW: Q1 Cycle Count Status update

  Let's chat about this . ..

  Will schedule time with JP.

  Eric

  From: Swapnil Bhatnagar
  Sent: Tuesday, April 17, 2018 13:56
  To: Manan Arora <marora@tesla.com>; Eric Morrison <emorrison@tesla.com>
  Subject: FW: Q1 Cycle Count Status update

  Please review your areas and let's discuss.

  Eric - we may need to come up with smart and practical manual controls to keep inventory accurate for energy and Gl.
  The numbers are so low that's it is very concerning.




  Swapnil Bhatnagar I Tesla I 45500 Fremont Blvd, Fremont, CA 94538
  p 818.530.6884 I e sbhatnagar@tesla.com

  T=5Ln
  The information contained in this message may be privileged and confidential.


  From: Judy Phyo
  Sent: Tuesday, April 17, 2018 11:16 AM
  To: Richard Browning <rbrowning@tesla.com>; Julie Mallory <iumallory@tesla.com>; Michele Migliori
  <mmigliori@tesla.com>; Brandon Snyder <brasnvder@tesla.com>; Joe Yoon < voon@tesla.com>; Craig Emigh
  <cemigh@tesla.com>
  Cc: Deepak Ahuja <deepak@tesla.com>; Judy Wu <iudv@tesla.com>; Swapnil Bhatnagar <sbhatnagar@tesla.com>; Amy
  Li <amli@tesla.com>; Brandon Snyder <brasnvder@tesla.com>; John Partridge <¡partridge@tesla.com>: Andy Hamilton
  <ahamilton@tesla.com>; Toan Tran <totran@tesla.com>; Isaac Lee <ilee@tesla.com>; Adam Plumpton
  <aplumpton@tesla.com>; Rebecca Vincent <rvincent@tesla.com>
  Subject: Q1 Cycle Count Status update

  Hi All,

  Please see attached the presentation for our meeting at 1:30pm today.

  Regards,
  JP


  JP (Judy Phyo) Technical Accounting & S E C Reporting
  3500 Deer Creek Road |Palo Alto, CA 94304
  p 510.249.8163 |c 510.857.7326 |¡phvo@teslamotors.com

  Ti5Ln
                                                                   2




CONFIDENTIAL                                                                                          TES-TRIPP 0008280
  From:                               Alex Gedalin
  Sent:                               Thursday, April 26, 2018 10:07 AM
  To:                                  Liv Adams,'Scott Smith;John Sherldan;John Paul Jose;Davld Zhang;Mohammed Damia;Bruce Watson
  Cc:                                  Prabhakar Marlshetty;Andre Gava;Emily Johnson;Shaun Helmllch;Prasath Ramakrishnan;Daniel Ho;Srlkanth Kotipalli;Ashwin Krlshnappa Kumar;Mike Muren;Chris Guenther;Michael Bowling
  Subject:                            RE: Module Yield report not working


  It looks like we are in agreement on going ahead with the exception tab. That should be done by tomorrow at the latest.

  Thanks,
  Alex

  From: Liv Adams
  Sent: Thursday, April 26, 2018 9:45 AM
  To: Scott Smith <scosmith@tesla.com>; John Sheridan <jsheridan@tesla.com>; Alex Gedalin <agedalin@tesla.com>; John Paul Jose <jojose@tesla.com>; David Zhang <dazhang@tesla.com>; Mohammed Damia <mdamia@tesla.com>; Bruce Watson
  <bruwatson@tesla.com>
  Cc: Prabhakar Marishetty <pmarishetty@tesla.com>; Andre Gava <agava@tesla.com>; Emily Johnson <emilyjohnson@tesla.com>; Shaun Heimlich <sheimlich@tesla.com>; Prasath Ramakrishnan <pramakrishnan@tesla.com>; Daniel Ho <DanHo@tesla.com>;
  Srikanth Kotipalli <skotipalli@tesla.com>; Ashwin Krishnappa Kumar <askumar@tesla.com>; Mike Muren <mmuren@tesla.com>; Chris Guenther <cguenther@tesla.com>; Michael Bowling <mbowling@tesla.com>
  Subject: RE: Module Yield report not working

  Okay - good to know we are aligned on doing things the right way.

  Michael, is there someone on your team who can take the lead ensuring NCM is scrapping properly? I can ensure that MRB team is also using the corrects methods.

  John - maybe your team can help audit overall?

  Thanks, Liv

  980-333-1416

  From: Scott Smith
  Sent: Thursday, April 26, 2018 9:40 AM
  To: John Sheridan <isheridan@tesla.com>; Liv Adams <oladams@tesla.com>: Alex Gedalin <agedalin@tesla.com>; John Paul Jose <ioiose@tesla.com>; David Zhang <dazhang@tesla.com>; Mohammed Damia <mdamia@tesla.com>; Bruce Watson
  <bruwatson@tesla.com>
  Cc: Prabhakar Marishetty <pmarishettv@tesla.com>; Andre Gava <agava@tesla.com>; Emily Johnson <emilviohnson@tesla.com>; Shaun Heimiich <sheimlich@tesla.com>; Prasath Ramakrishnan < ramakrishnan@tesla.com>; Daniel Ho <DanHo@tesla.com>;
  Srikanth Kotipalli <skotipalli@tesla.com>; Ashwin Krishnappa Kumar <askumar@tesla.com>; Mike Muren <mmuren@tesla.com>; Chris Guenther <cguenther@tesla.com>; Michael Bowling <rmbowling@tesla.com>
  Subject: RE: Module Yield report not working

  Agree it is a short-term fix to correct behavior and the goal should be for it to be zero. But it is still needed to do so.

  Thanks,

  Scott

  From: John Sheridan
  Sent: Thursday, April 26, 2018 9:33 AM
  To: Liv Adams <oladams@tesla.com>; Scott Smith <scosmith@tesla.com>; Alex Gedalin <agedalin@tesla.com>; John Paul Jose <ioiose@tesla.com>; David Zhang <dazhang@tesla.com>; Mohammed Damia <mdamia@tesla.com>; Bruce Watson
  <bruwatson@tesla.com>
                                                                                                                                l



CONFIDENTIAL                                                                                                                                                                                                               TES-TRIPP 0000271
  Cc: Prabhakar Marishetty <pmarishettv@tesla.com>; Andre Gava <agava@tesla.com>; Emily Johnson <emilyiohnson@tesla.com>; Shaun Heimlich <sheimlich@tesla.com>; Prasath Ramakrishnan <pramakrishnan@tesla.com>; Daniel Ho <DanHo@tesla.com>;
  Srikanth Kotipalli <skotipalli@tesla.com>; Ashwin Krishnappa Kumar <askumar@tesla.com>; Mike Muren <mmuren@tesla.com>; Chris Guenther <cguenther@tesla.com>; Michael Bowling <mbowling@tesla.com>
  Subject: Re: Module Yield report not working

  Hi Liv -

  Agree 100%. That is essentially the objective of the "exceptions" tab. Provide visibility so we can address the incorrect usage and drive it to zero.

  -John

  From: Liv Adams <oladams@tesla.com>
  Date: Thursday, April 26, 2018 at 9:26 AM
  To: Scott Smith <scosmith@tesla.com>, Alex Gedalin <agedalin@tesla.com>, John Paul Jose <¡ojose@tesla.com>, David Zhang <dazhang@tesla.com>, Mohammed Damia <mdamia@tesla.com>, Bruce Watson <bruwatson@tesla.com>,
  John Sheridan <¡sheridan@tesla.com>
  Cc: Prabhakar Marishetty < >marishetty@tesla.com>, Andre Gava <agava@tesla.com>, Emily Johnson <emilyjohnson@tesla.com>, Shaun Heimlich <sheimlich@tesla.com>, Prasath Ramakrishnan < )ramakrishnan@tesla.com>, Daniel Ho
  <DanHo@tesla.com>, Srikanth Kotipalli <skotipalli@tesla.com>, Ashwin Krishnappa Kumar <askumar@tesla.com>, Mike Muren <mmuren@tesla.com>, Chris Guenther <cguenther@tesla.com>, Michael Bowling <mbowling@tesla.com>
  Subject: RE: Module Yield report not working

  Hi Scott-

  I am not sure that we would need an exceptions tab as there shouldn't be any exceptions. We must align on correct methods of doing things in MOS. We should not be using the "thing scrap" API because it does not remove the things from inventory (which
  of course causes other problems) We need to be using the "approved" method of scrapping everywhere in the factory and we need to ensure all teams that are involved in scrapping products are properly trained on setting up these processes.

  Short term we can flag when people are using the old API. Long term we could make the old API point to the new one.

  Thanks, Liv

  Liv Adams | Quality Systems Engineer
  980.333.1416 | oladams(5)tesla.com


  From: Scott Smith
  Sent: Thursday, April 26, 2018 8:19 AM
  To: Alex Gedalin <agedalin@tesla.com>; John Paul Jose <ioiose@tesla.com>; David Zhang <dazhang@tesla.com>; Mohammed Damia <mdamia@tesla.com>; Bruce Watson <bruwatson@tesla.com>; John Sheridan <isheridan@tesla.com>
  Cc: Prabhakar Marishetty <pmarishettv@tesla.com>; Andre Gava <agava@tesla.com>; Emily Johnson <emilyiohnson@tesla.com>; Shaun Heimlich <sheimlich@tesla.com>; Prasath Ramakrishnan <pramakrishnan@tesla.com>; Daniel Ho <DanHo@tesla.com>;
  Srikanth Kotipalli <skotipalli@tesla.com>; Ashwin Krishnappa Kumar <askumar@tesla.com>; Mike Muren <mmuren@tesla.com>; Liv Adams <oladams@tesla.com>; Chris Guenther <cguenther@tesla.com>; Michael Bowling <mbowling@tesla.com>
  Subject: RE: Module Yield report not working

  Hey Alex,

  I agree it makes sense to enforce a standard operating procedure but also want to make sure we are capturing all scrap. Are we able to add an Exception tab to this report which will catch serials which are scrapped improperly?

  Thanks,

  Scott

  From: Alex Gedalin
  Sent: Wednesday, April 25, 2018 7:07 PM
  To: John Paul Jose <¡ojose@tesla.com>: David Zhang <dazhang@tesla.com>; Mohammed Damia <mdamia@tesla.com>; Bruce Watson <bruwatson@tesla.com>; John Sheridan <isheridan@tesla.com>
  Cc: Scott Smith <scosmith@tesla.com>; Prabhakar Marishetty <pmarishettv@tesla.com>; Andre Gava <agava@tesla.com>; Emily Johnson <emilviohnson@tesla.com>; Shaun Heimlich <sheimlich@tesla.com>; Prasath Ramakrishnan
  <pramakrishnan@tesla.com>; Daniel Ho <DanHo@tesla.com>; Srikanth Kotipalli <skotipalli@tesla.com>; Ashwin Krishnappa Kumar <askumar@tesla.com>; Mike Muren <mmuren@tesla.com>; Liv Adams <oladams@tesla.com>; Chris Guenther

                                                                                                                                     2




CONFIDENTIAL                                                                                                                                                                                                                                TES-TRIPP 0000272
  <cguenther(S)tesla.com>
  Subject: RE: Module Yield report not working

  All,

  I have been In contact with John Paul today regarding the best way to proceed.

  This report was built during a time when products were scrapped through an API that did not require NC actions. So, the most reliable method to capture when items were scrapped, no matter the method used to scrap them, was by looking at the
  thing.modified for items with state 'SCRAP'.

  However, today we have a more mature system, and I've learned that all forms of scrap in the backend of MOS use NC actions. John Paul can provide more detail here, but the bottom line is that MOS is now setup to handle scrap by looking at closed NCs
  with and "NC Action Disposition" of 'SCRAP.'

  Therefore, the proper way to track scrapped items with these advancements is to look at the time an NC was closed when it has an NC action disposition of 'SCRAP.' I updated the report to look solely at this timestamp, and the yield numbers are nearly
  identical to the last three (functional) days of the previous iteration of the Final Yield report. This is true for all BM zones other than current collector subassembly, which may be using another method to scrap items.

  I have published this revamped report. Because the backbone of the MOS scrapping functionality uses NC Action, I feel that it is important to communicate to the organization that this is the official way to scrap a product, and if it is not scrapped in this way it
  will not be counted. John Paul mentioned that everyone may not be familiar with this terminology, but if people use NCs, MRB Sort, or MRB API to scrap, they are scrapping through NC Action.

  Thanks and interested to hear other thoughts on how we should proceed - it seems to me like this is the most robust solution. Here is the link to the updated report: http://bi.teslamotors.eom/#/workbooks/29436/views

  Best,
  Alex

  From: John Paul Jose
  Sent: Wednesday, April 25, 2018 2:02 PM
  To: David Zhang <dazhang(5)tesla.com>; Mohammed Damia <mdamia(a)tesla.com>; Bruce Watson <bruwatson(a>tesla.com>; John Sheridan <isheridan(a)tesla.com>; Alex Gedalin <agedalin(S>tesla.com>
  Cc: Scott Smith <scosmith(S)tesla.com>; Prabhakar Marishetty <pmarishetty(5)tesla.com>: Andre Gava <agava(S)tesla.com>; Emily Johnson <emilviohnson(5)tesla.com>: Shaun Heimlich <sheimlich(S)tesla.com>; Prasath Ramakrishnan
  <pramakrishnan(5)tesla.com>: Daniel Ho <DanHo(5)tesla.com>; Srikanth Kotipalli <skotipalli(S>tesla.com>; Ashwin Krishnappa Kumar <askumar(5)tesla.com>; Mike Muren <mmuren(5)tesla.com>: Liv Adams <oladams(S>tesla.com>
  Subject: RE: Module Yield report not working

  Hello David,
  I previously reported the below:

  "The data change requested is difficult to accomplish as the thing was indeed modified and internal logic changes that date when a thing is modified. A method of changing the thing.modifed date back to the earlier date in MOS is being developed in order to
  accommodate the existing report assumptions, but this is not a fault with the MOS data, this is agreeing to change the definition of modified in this case to accommodate a report assumption. We will aim for 48 hours to develop a method, review and
  execute."

  I do still believe that changing the report assumption to not depend on thing.modifed, which is not intended as a marker of scrap, would be more robust and people within quality are working with the report makers to explore that option, which may turn
  out to be both faster to execute and more robust.

  Thank you,

  From: John Paul Jose
  Sent: Wednesday, April 25, 2018 12:29 PM
  To: Prasath Ramakrishnan <pramakrishnan(S)tesla.com>; Alex Gedalin <agedalin(S)tesla.com>; Shaun Heimlich <sheimlichj5)tesla.com>; Emily Johnson <emilviohnson(S)tesla.com>; David Zhang <dazhang(5)tesla.com>; Daniel Ho <DanHo(5)tesla.com>; Srikanth
  Kotipalli <skotipalli(S)tesla.com>; Ashwin Krishnappa Kumar <askumar(a>tesla.com>; John Sheridan <isheridanj5>tesla.com>; Mike Muren <mmuren(5)tesla.com>; Mohammed Damia <mdamia(5)tesla.com>; John Moore <iohnmoore(5)tesla.com>
  Cc: Oleksiy lllyashov <oillvashov(a>tesla.com>
  Subject: RE: Scrap Report 4/16/2018

  Hello Prasath,

                                                                                                                                     3




CONFIDENTIAL                                                                                                                                                                                                                                           TES-TRIPP 0000273
  Yes, interested parties can work with me to potentially add a scrap date to the data model. We need to include John Moore as well, I added him to this email. The situation at present reflects the fact that MOS was built as an execution system, and a
  reporting system would have different optimizations. Still, this may be key enough to add to the data model of MOS to avoid situation like this.

  The data change requested is difficult to accomplish as the thing was indeed modified and internal logic changes that date when a thing is modified. A method of changing the thing.modifed date back to the earlier date in MOS is being developed in order to
  accommodate the existing report assumptions, but this is not a fault with the MOS data, this is agreeing to change the definition of modified in this case to accommodate a report assumption. We will aim for 48 hours to develop a method, review and
  execute.

  Thank you,

  John Paul Jo se |Staff Product Manager, Manufacturing Quality Analytics
  45500 Fremont Blvd |Fremont, CA 94538
  c 775.276.7604 |ejojose@tesla.com


  John Paul Jo se |Staff Product Manager, Manufacturing Quality Analytics
  45500 Fremont Blvd \ Fremont, CA 94538
  c 775.276.7604 |ejojose@tesla.com

  Ti5Ln


  From: David Zhang
  Sent: Wednesday, April 25, 2018 1:55 PM
  To: Mohammed Damia <mdamia(a)tesla.com>; John Paul Jose <ioiose(5>tesla.com>; Bruce Watson <bruwatson(5)tesla.com>; John Sheridan <isheridan@tesla.com>: Alex Gedalin <agedalin(5)tesla.com>
  Cc: Scott Smith <scosmith(a)tesla.com>; Prabhakar Marishetty <pmarishetty(5)tesla.com>; Andre Gava <agava(5)tesla.com>; Emily Johnson <emilviohnson(5)tesla.com>; Shaun Heimlich <sheimlich(a)tesla.com>; Prasath Ramakrishnan
  <pramakrishnan(5)tesla.com>; Daniel Ho <DanHo(S)tesla.com>; Srikanth Kotipalli <skotipalli(q>tesla.com>; Ashwin Krishnappa Kumar <askumar(S)tesla.com>; Mike Muren <mmuren(53tesla.com>
  Subject: RE: Module Yield report not working

  Thanks John Paul and Mohammed.

  When will the fix be implemented and the reports back up?

  From: Mohammed Damia
  Sent: Wednesday, April 25, 2018 12:40 PM
  To: John Paul Jose <iojose(5)tesla.com>; Bruce Watson <bruwatson(5)tesla.com>; John Sheridan < sheridan(5)tesla.com>; Alex Gedalin <agedalin(5)tesla.com>
  Cc: Scott Smith <scosmith(a)tesla.com>; Prabhakar Marishetty <pmarishetty(53tesla.com>; Andre Gava <agava(5)tesla.com>; Emily Johnson <emilviohnson(53tesla.com>; Shaun Heimlich <sheimlich(a)tesla.com>; David Zhang <dazhang(5)tesla.com>; Prasath
  Ramakrishnan < iramakrishnan(5)tesla.com>: Daniel Ho <DanHo(5)tesla.com>; Srikanth Kotipalli <skotipalli(5)tesla.com>; Ashwin Krishnappa Kumar <askumar(5)tesla.com>; Mike Muren <mmuren@tesla.com>
  Subject: Re: Module Yield report not working

  + others and combining 2 email threads into one.
  Please see email below.
  The root cause was identified, thanks to John Paul.

          On 4/25/18, 8:52 AM, "John Paul Jose" <iojose(S)tesla.com> wrote:

          Bruce,
          Please allow me to give the full picture here:

          At the time of creation of this particular yield report the originator made the decision to use a field from the MOS database called thing.modified to represent the day/time of scrap. Note that is not actually the MOS record of scrap. The MOS record
          of scrap is based on the day/time of state transition to the state called SCRAP. It takes some more data wrangling to get to that state transition timestamp for each thing, so it was probably for speed at convenience that the thing.modified timestamp
          was chosen for the report.

                                                                                                                                   4




CONFIDENTIAL                                                                                                                                                                                                                                       TES-TRIPP 0000274
        Using the most recent thing.modified timestamp turned out to be a good enough assumption for scrapped things up until Saturday when a new data field was added to MOS for manufacturing date. The act of populating that manufacturing date
        rightly changed the thing.modified date since adding a manufacturing date to it is indeed a modification of the thing record. (The date changed for all things in the data base, not just scrap). The thing.modified date was not even explicitly changed, it
        was changed by internal logic when a qualifying data event occurred (in this case adding thing manufacturing date). Note this change did nothing to obscure or confuse the transition to state SCRAP.

        I've communicated with John and Alex that as a MOS team we will attempt to re-update the thing.modified date to the previous value to make the reports keep working without any change needed, but that is not easy since internal logic changes
        that thing.modifed date, so even if we adjusted it, it would overwrite itself again. This can be defeated, but would require downtime if we were to turn it off. There are other advanced techniques that may be used to defeat it without downtime and
        we are looking into those, but there is a counter opinion that the master data records do need correct thing.modifed recording meaning this thing.modifed date change is correct and necessary for data cahnge record keeping. (That is the purpose of
        the field, not to say when things were scrapped).

        Finally, we looped in Quality Data Science in Fremont to see how they are looking at scrap, and this suggestion was made:
        Since MOS keeps rows of history for each thing, use the earliest modified date when the state changed to scrap, not the most recent one.
        Using that logic in the report would avoid any repeat of the issue we just saw whenever any new data fields are added to the thing table.

        I believe the best option would be to modify the report for robustness as described above (Alex might be working on that), but will also keep pursuing the difficult and somewhat controversial change to the thing.modified date and will let you know
        the outcome.

        Thanks,

        John Paul Jo se |Staff Product Manager, Manufacturing Quality Analytics
        45500 Fremont Blvd |Fremont, CA 94538
        c 775.276.7604 |ejojose@tesla.com

        TiiLn


        From: Bruce Watson
        Sent: Wednesday, April 25, 2018 7:21 AM
        To: John Paul Jose < ¡ojose@tesla.com>; John Sheridan <¡sheridan@tesla.com>; Alex Gedalin <agedalin@tesla.com>: Mohammed Damia <mdamia@tesla.com>
        Cc: Scott Smith <scosmith@tesla.com>; Prabhakar Marishetty <pmarishettv@tesla.com>; Andre Gava <agava@tesla.com>
        Subject: RE: Module Yield report not working

        Team - What's the latest on getting this corrected? Yield report/underlying data is still incorrect.




                                                                                                                                  5




CONFIDENTIAL                                                                                                                                                                                                                                        TES-TRIPP 0000275
          Final Yield All Battery Module
         Vehicle Sets


                                                                                                                                       100%


                                                                                                                                       90%


                                                                                                                                       80%


                                                                                                                                       70%
                                                                                                                                               0CJ
                                                                                                                                                 l
                                                                                                                                               >.

                                                                                                                                       60%
                                                                                                                                               0J
                                                                                                                                              _0J
                                                                                                                                               a
                                                                                                                                       50%    ~u
                                                                                                                                               o


                                                                                                                                       40%    x,'Tj
                                                                                                                                              m

                                                                                                                                       30%


                                                                                                                                       20 %
                                                                                                                             15.23%

                                                                                                                                       10%


                                                                                                                             Q         0%
                                                                                                                          Apr 25
                                                                 Time X Axis [April 2018]


        From: John Paul Jose
        Sent: Monday, April 23, 2018 5:19 PM
        To: John Sheridan <jsheridan(a)tesla.com>; Alex Gedalin <agedalin(5)tesla.com>; Mohammed Damia <mdamia(5)tesla.com>
        Cc: Scott Smith <scosmith(5)tesla.com>; Prabhakar Marishetty <pmarishetty(S)tesla.com>; Andre Gava <agava(5)tesla.com>; Bruce Watson <bruwatson(53tesla.com>
        Subject: RE: Module Yield report not working

        John and Alex,
        I have started the process by making a placeholder MOPS ticket:

        https://issues.teslamotors.com/browse/MOPS-26Q4

        We will need developers including Prabhakar to review the best script/CR updates to have the least unintended consequence- as you can see the last ticket was reviewed but still caused impact to this scrap report.

        These updates have a several layer review and typically take a few days to get through the entire process including execution.

                                                                                                                                   6




CONFIDENTIAL                                                                                                                                                                                                                   TES-TRIPP 0000276
        I'll walk this one through the approval steps as there are at least 3 people who will have to take the following steps: script testing and creation, CR review, and execution.

        Thanks,

        John Paul Jo se |Staff Product Manager, Manufacturing Quality Analytics
        45500 Fremont Blvd |Fremont, CA 94538
        c 775.276.7604 |ejojose@tesla.com

        T =5Ln


        From: John Sheridan
        Sent: Monday, April 23, 2018 4:51 PM
        To: John Paul Jose <iojose(S>tesla.com>; Alex Gedalin <agedalin(5)tesla.com>; Mohammed Damia <mdamia(a)tesla.com>
        Cc: Scott Smith <scosmith(5)tesla.com>; Prabhakar Marishetty <pmarishetty(5)tesla.com>; Andre Gava <agava@tesla.com>; Bruce Watson <bruwatson@tesla.com>
        Subject: Re: Module Yield report not working

        John Paul -

        For our reporting to be accurate and be able to look back at any time, I think we need the dates to be corrected.

        What would this take?
        2ndscript and re-update those things with newly post-dated thing.modified dates based on the NCs that scrapped them.

        -John

        From: John Paul Jose < ojose@tesla.com>
        Date: Monday, April 23, 2018 at 4:40 PM
        To: John Sheridan <jsheridan@tesla.com>, Alex Gedalin <agedalin@tesla.com>. Mohammed Damia <mdamia@tesla.com>
        Cc: Scott Smith <scosmith@tesla.com>, Prabhakar Marishetty < )marishetty@tesla.com>
        Subject: RE: Module Yield report not working

        John and Alex,
        Prabhakar took a look and found thing.modified was impacted by a MOPS ticket:
        https://issues.teslamotors.com/browse/MOPS-23Q9

        If you can use this information in the MOPS ticket to exclude certain ones from your reporting, great, if not, it may be possible to make a 2nd script and re-update those things with newly post-dated thing.modified dates based on the NCs that
        scrapped them.

        Let me know how you want to proceed.

        John Paul Jo se |Staff Product Manager, Manufacturing Quality Analytics
        45500 Fremont Blvd |Fremont, CA 94538
        c 775.276.7604 |ejojose@tesla.com

        T =5Ln


                                                                                                                                   7




CONFIDENTIAL                                                                                                                                                                                                                                     TES-TRIPP 0000277
        From: John Sheridan
        Sent: Monday, April 23, 2018 4:09 PM
        To: Alex Gedalin <agedalin(5>tesla.com>; John Paul Jose <iojose(5)tesla.com>: Mohammed Damia <mdamia(5)tesla.com>
        Cc: Scott Smith <scosmith(S)tesla.com>
        Subject: Re: Module Yield report not working

        John Paul -

        Any updates on this? Are there others we need to loop in to understand the changes?
        We need to provide Finance an update today as they use this report to book scrap on a weekly basis. We are currently out of sync.


        Thanks,
        John

        From: Alex Gedalin <agedalin@tesla.com>
        Date: Monday, April 23, 2018 at 2:31 PM
        To: John Paul Jose <¡oiose@tesla.com>, Mohammed Damia <mdamia@tesla.com>, Adithya Vijayakumar <adviiayakumar@tesla.com>, John Sheridan <¡sheridan@tesla.com>
        Cc: Andre Gava <agava@tesla.com>. Sunny Balasubramanian <sbalasubramanian@tesla.com>. Bruce Watson <bruwatson@tesla.com>, Charlie Hill <chahill@tesla.com>. Sanket Bhanage <sbhanage@tesla.com>, Spencer
        Saunders <ssaunders@tesla.com>. Jigar Shah <¡shah@tesla.com>
        Subject: RE: Module Yield report not working

        John Paul Jose,

        I decided to dig into modified timestamps for a product scrapped on 4/21.

        It looks like the thing.modified timestamp in sparq is 4/21:

             CJ 0             ;l A             9? .         •'-     Limit to 50 row? *                   ,r A JL 31
                    1 *       SELECT distinct thl.name, thl.modified1 as thing_modified
                    2         FROM thing thl
                    3         DOIN thingpath tpl on thl.id = tpl.thingid
                    4         JOIN actor acl on acl.id = tpl.actormodifiedby
                    5         WHERE thl.name LIKE 'TG1172380000FZ' AND flowstepname LIKE '3BM%-
                    6

         R esult Grid     j    4   P i* f                         ExpcMij   jgg   .Vrap C* G emiBini :

               name                         thing_modfied
         *    TGI 172380000FZ               2018-04-21 14:43:25



        The dashboard prioritized thing.modified over ncaction,modified, so this is what will be displayed. However, digging into MOS for the NCs, we see the following:




                                                                                                                                8




CONFIDENTIAL                                                                                                                                                                                             TES-TRIPP 0000278
          T 3BM-MCXkil*:3aM-5J020                                                     it UP                                                            ■ Tftins*, Steps, Processes                           A                                                                                       0
                                                                                                                                                                                                                             Move
                      g Traveler                                 ■ Task           ■           O NCl(l)                                   Genealogy                       £5 5**P                            Complete         imp- Automatic Rouling                                  -

         Nonconformance*

           N C N um ber            S lilu i   Flow J t i p   i i i i p K t P«rf                    S ym plo m   N C b t ic r io t io n                H ip ib u lP ir t N o    A c tio n H m o ii t i o n     A ctio n Log                              A c tio n C r u t i d   NC C m lt d

           TG11723SOQOOFZ-4        OPEN       3BM-53O20      109159S-00-E! ASY.WMMJLE 1.HVBAT.M3   BROKEN       broken «1(1« mOuAtS M 9 * tiv * «Ad   1091593-00-0             SCRAP                          ScrepMotiul«: SMemOUftt ♦ Crack/Demage.   09-19-2017 12*1:24      09-19-2017 12*1:24




        It looks like the "Action created" and "NC created" timestamps were back in 9/18/2017. This means the last time the thing should have been modified was during the scrapping around 9/18. Which makes me think the thing.modified timestamp was
        overwritten this weekend.

        Would this theory make sense to you? What could have overwritten a previous thing.modified timestamp, maybe during this mass scrap the timestamp was overwritten somehow?

        Thank you for the help,
        Alex




        From: John Paul Jose
        Sent: Monday, April 23, 2018 1:46 PM
        To: Alex Gedalin <agedalin@tesla.com>; Mohammed Damia <mdamia@tesla.com>; Adithya Vijayakumar <advi iayakumar@tesla.com>; John Sheridan <isheridan@tesla.com>
        Cc: Andre Gava <agava@tesla.com>; Sunny Balasubramanian <sbalasubramanian@tesla.com>; Bruce Watson <bruwatson@tesla.com>; Charlie Hill <chahill@tesla.com>; Sanket Bhanage <sbhanage(5)tesla.com>; Spencer Saunders
        <ssaunders@tesla.com>; Jigar Shah <ishah@tesla.com>
        Subject: RE: Module Yield report not working

        For Alex's question:

          John Paul Jose, could an MOS update have changed the "modified" timestamps for things in MQS?"

        My answer: MOS team did not update timestamps as an over-write to the best of my knowledge, there were only code changes for going forward.

        John Paul Jose       |Staff Product Manager, Manufacturing Quality Analytics
        45500 Fremont Blvd |Fremont, CA 94538
        c 775.276.7604 |ejojose@tesla.com

        T =5Ln


        From: Alex Gedalin
        Sent: Monday, April 23, 2018 1:39 PM
        To: Mohammed Damia <mdamia@tesla.com>; Adithya Vijayakumar <adviiavakumar@tesla.com>; John Sheridan <isheridan@tesla.com>; John Paul Jose <ioiose@tesla.com>
        Cc: Andre Gava <agava@tesla.com>; Sunny Balasubramanian <sbalasubramanian(5)tesla.com>; Bruce Watson <bruwatson(5)tesla.com>; Charlie Hill <chahi![@tesla.com>; Sanket Bhanage <sbhanage@tesla.com>; Spencer Saunders
        <ssaunders@tesla.com>; Jigar Shah <ishah@tesla.com>
        Subject: RE: Module Yield report not working

        + John, John Paul Jose

        It looks like the big scrap day hit most of the BM zones:

                                                                                                                                                                 9




CONFIDENTIAL                                                                                                                                                                                                                                                                                             TES-TRIPP 0000279
        It looks like the majority of them were all scrapped at once:




        Looks like a big WIP dump. I recalled there were some MES/MOS updates going on during the weekend - John Paul Jose, could an MOS update have changed the "modified" timestamps for things in MOS?

        Thanks,
        Alex

        From: Mohammed Damia
        Sent: Monday, April 23, 2018 12:12 PM
        To: Adithya Vijayakumar <advijayakumar(5)tesla.com>
        Cc: Andre Gava <agava(5)tesla.com>; Alex Gedalin <agedalin(5)tesla.com>; Sunny Balasubramanian <sbalasubramanian(5)tesla.com>; Bruce Watson <bruwatson(5)tesla.com>; Charlie Hill <chahill(5)tesla.com>; Sanket Bhanage <sbhanage(5)tesla.com>;
        Spencer Saunders <ssaunders(5)tesla.com>; Jigar Shah < shah(a>tesla.com>
        Subject: Re: Module Yield report not working

        Are they config modules? I know bp scrapped a bunch yesterday.

        Sent from my iPhone

        On Apr 23, 2018, at 11:12 AM, Adithya Vijayakumar <adviiayakumar(5)tesla.com> wrote:
                                                                                                                           10




CONFIDENTIAL                                                                                                                                                                                                                           TES-TRIPP 0000280
               + Mohammad

               We did a state change for the bandolier serials (just serials and cooling tubes) but not for the modules.

               Hi Mohammad,

               Was this something done by the MOS team based on a different request?

               Thanks,

               Adithya Vijayakumar | Process Engineer, Gigafactory 1
               Electric Avenue I Sparks, NV 89434
               540-449-6239 I adviiayakumar@tesla.com


               From: Andre Gava
               Sent: Monday, April 23, 2018 11:07 AM
               To: Alex Gedalin <agedalin@tesla.com>; Sunny Balasubramanian <sbalasubramanian@tesla.com>
               Cc: Bruce Watson <bruwatson@tesla.com>; Charlie Hill <chahill@tesla.com>; Sanket Bhanage <sbhanage@tesla.com>; Spencer Saunders <ssaunders@tesla.com>; Adithya Vijayakumar <adviiayakumar@tesla.com>; Jigar Shah
               <ishah@tesla.com>
               Subject: RE: Module Yield report not working

               We didn't have zero scrap in the previous days till April 16. This report was OK till Friday, then today it zeroed the scraps and added everything on April 21.

               From: Alex Gedalin
               Sent: Monday, April 23, 2018 10:32 AM
               To: Andre Gava <agava@tesla.com>; Sunny Balasubramanian <sbalasubramanian@tesla.com>
               Cc: Bruce Watson <bruwatson@tesla.com>; Charlie Hill <chahill@tesla.com>; Sanket Bhanage <sbhanage@tesla.com>; Spencer Saunders <ssaunders@tesla.com>; Adithya Vijayakumar <advijayakumar@tesla.com>; Jigar Shah
               <ishah@tesla.com>
               Subject: RE: Module Yield report not working

               + Process Engineers

               Did we clean out WIP on April 21?

               Thanks,
               Alex

               From: Andre Gava
               Sent: Monday, April 23, 2018 9:16 AM
               To: Alex Gedalin <agedalin@tesla.com>; Sunny Balasubramanian <sbalasubramanian@tesla.com>
               Cc: Bruce Watson <bruwatson@tesla.com>
               Subject: Module Yield report not working

               http://bi.teslamotors.eom/#/views/Model3FinalYieldandScrap O/FinalYield-AIIBatteryModule l?:iid=5&:original view=v

               It went really off, it is not counting the scrap correctly

               <image001.png>




                                                                                                                                  li



CONFIDENTIAL                                                                                                                                                                                                                 TES-TRIPP 0000281
From: Elon Musk <erm@spacex.com>
Sent: Sunday, June 10, 2018 3:22 AM
To: Marty Tripp <rmtripp@tesla.com>; Pedro Padilla <pepadilla@tesla.com>; Jens Peter Clausen <jpc@tesla.com>
Cc: Chris Lister <clister@tesla.com>; JB Straubel <jb@tesla.com>
Subject: Re: Module improvement idea

Getting scrap from when cells exit Panasonic to less than 1% needs to be a hardcore goal.


On Jun 8, 2018, at 4:04 PM, Marty Tripp <mtripp@tesla.com> wrote:

       Chris,
       Thanks for spending time with me today.

       I would like to state that there are a LOT of concerned Tesla Employees. As we ramp up to 5000 + per week,
       EVERYONE is becoming increasingly concerned about the NCM Scrap for Bandoliers and Modules. I believe that
       integrating the assembly of bandoliers directly into the module assembly will alleviate the non-conformances
       that are occurring now.

        Here are some guestimate numbers when we ramp up:

        Bandolier Scrap per 24 hour period:

        Lowest number forecasted by Engineering: 1200 per 24 hour period = 8400/week = approx 268,800 till year end




CONFIDENTIAL                                                                                          TES-TRIPP 0021377
     Lowest number forecasted by PTs and myself: 3000 per 24 hour period = 21000/week = approx 672,000 till year
     end.

     We came up with this number by looking at the current scrap rate of 6.8%, and rounding it to 10%. As we ramp
     up, we will be working harder and faster, and that alone is going to cause a steady increase in failure compared
     to the output of FPY parts produced. We are currently seeing anywhere between 300 - 700 scrap bandoliers per
     shift in NCM,

     A rough calculation of scrap cost for the remainder of the year is likely over $200,000,000, Even more
     staggering to everyone is that we physically will not have any place to put the fallout.

     I believe starting a project to rethink how the modules are being built is crucial to our sustainability. Some of us
     looked at how Energy is utilizing ceil fixtures to manufacture the batteries and believe that a combination of the
     two processes can ultimately create a process that works for module.

     If you're interested in seeing my idea more in-depth, I can draft something in Sketchup and send to you.

     Thanks for your time.


     Marty Tripp |Process Engineering Technician - NCM |
     1 Electric Avenue | Sparks, NV 89434 | e mtripp@tesla.com

     <image001 ,gif>




CONFIDENTIAL                                                                                               TES-TRIPP 0021378
  From:                             erm@tesla.com
  Sent:                             Wednesday, June 20, 2018 10:22 AM
  To:                               Marty Tripp
  Subject:                          Re: Termination/Lawsuit



  You are evil

  > On Jun 20, 2018, at 10:03 AM, Marty Tripp <martytripp@icloud.com> wrote:
  >
  > I NEVER 'framed' anyone else or even insinuated anyone else as being involved in my production of documents of your
  MILLIONS OF DOLLARS OF WASTE, Safety concerns, lying to investors/the WORLD.
  >
  > Putting cars on the road with safety issues is being a horrible human being!
  >
  >
  » On Jun 20, 2018, at 10:00 AM, Elon Musk <erm@tesla.com> wrote:
  »
  » You should ashamed of yourself for framing other people. You're a horrible human being.
  »
  » > On Jun 20, 2018, at 9:59 AM, Marty Tripp <martytripp@icloud.com> wrote:
  »>
  » > I never made a threat. I simply told you that you have what's coming.
  »>
  » > Thank you for this gift!!!!
  »>
  »>
  » » On Jun 20, 2018, at 9:42 AM, Elon Musk <erm@tesla.com> wrote:
  »»
  » » Threatening me only makes it worse for you
  » »
  » » > On Jun 20, 2018, at 8:57 AM, Marty Tripp <martytripp@icloud.com> wrote:
  »»>
  » » > Don't worry, you have what's coming to you for the lies you have told to the public and investors.




                                                              l




CONFIDENTIAL                                                                                             TES-TRIPP 0020141
  From:                              Scott Smith
  Sent:                              Thursday, June 21, 2018 11:39 AM
  To:                                Adithya Vijayakumar;Michael Bowling
  Subject:                           RE: Scrap Cost


  Thanks Adithya this is great! I've downloaded Workbench so if you can send me the queries for these I might be able to
  become self-sufficient after a few more questions. ©

  Thanks,

  Scott

  From: Adithya Vijayakumar
  Sent: Wednesday, June 20, 2018 11:09 PM
  To: Scott Smith <scosmith@tesla.com>; Michael Bowling <mbowling@tesla.com>
  Subject: RE: Scrap Cost

  Hi Scott,

  https://teslamotorsinc-mv.sharepoint.eom/:x:/r/personal/adviiayakumar tesla com/Documents/YTD-
  Bandolier%20and%20Module%20Scrap%20and%20Child%20costs.csv?d=w8d91a5daef874c478640eb24ca39a286&csf=
  l&e=35u6WL

  YTD Scrap for Modules and Bandoliers with Child part cost.


  Thanks,

  Adithya Vijayakumar [ Process Engineer, Gigafactory 1
  Electric Avenue I Sparks, NV 89434
  540-449-6239 I adviiayakumar@tesla.com



  From: Adithya Vijayakumar
  Sent: Wednesday, June 20, 2018 6:26 PM
  To: Scott Smith <scosmith@tesla.com>; Michael Bowling <mbowling@tesla.com>
  Subject: RE: Scrap Cost

  The WIP file with child cost for Modules and Bandoliers (Since SOP Till date)

  Thanks,

  Adithya Vijayakumar [ Process Engineer, Gigafactory 1
  Electric Avenue I Sparks, NV 89434
  540-449-6239 I adviiayakumar@tesla.com



  From: Scott Smith
  Sent: Wednesday, June 20, 2018 6:09 PM




CONFIDENTIAL                                                                                           TES-TRIPP 0014868
  To: Adithya Vijayakumar <adviiayakumar(5)tesla.com>; Michael Bowling <mbowling(S>tesla.com>
  Subject: RE: Scrap Cost

  Can we also pull genealogy of QTD scrap and NCM serials with genealogy?

  Thanks,

  Scott

  From: Scott Smith
  Sent: Wednesday, June 20, 2018 5:04 PM
  To: Adithya Vijayakumar <adviiayakumar(5)tesla.com>; Michael Bowling <mbowling(5)tesla.com>
  Subject: RE: Scrap Cost

  I am interested to see the genealogy of WIP serials.

  Thanks,

  Scott

  From: Adithya Vijayakumar
  Sent: Wednesday, June 20, 2018 4:54 PM
  To: Michael Bowling <mbowling(5)tesla.com>
  Cc: Scott Smith <scosmith(5)tesla.com>
  Subject: RE: Scrap Cost

  Hi Scott,

  Is this cost for the Bandoliers that were scrapped physically but not virtually? Or for all virtual WIP?

  Based on our discussion, I guess it is all virtual WIP with/without child parts (Bandolier and Module) ?

  Thanks,

  Adithya Vijayakumar [ Process Engineer, Gigafactory 1
  Electric Avenue I Sparks, NV 89434
  540-449-6239 I adviiavakumar@tesla.com



  From: Adithya Vijayakumar
  Sent: Tuesday, June 19, 2018 12:47 PM
  To: Michael Bowling <mbowling(S)tesla.com>
  Subject: RE: Scrap Cost

  Hi Mike,

  Is this cost for the Bandoliers that were scrapped physically but not virtually? Or for all virtual WIP?

  Thanks,

  Adithya Vijayakumar | Process Engineer, Gigafactory 1
  Electric Avenue I Sparks, NV 89434
  540-449-6239 I adviiayakumar@tesla.com




CONFIDENTIAL                                                                                                 TES-TRIPP 0014869
  From:                              Erica Chen
  Sent:                              Friday, June 22, 2018 7:55 AM
  To:                                Sarah O'Brien
  Cc:                                DL-USComms
  Subject:                           Re: Martin Tripp Coverage


  Not really - other than our Giga statement, I'm not seeing our points in media coverage. Stories are highlighting quotes
  from his interviews with The Guardian, WaPo, etc.

  From: Sarah O'Brien <sobrien@tesla.com>
  Date: Friday, June 22, 2018 at 7:37 AM
  To: Erica Chen <echen@tesla.com>
  Cc: DL-USComms <DL-USComms@tesla.com>
  Subject: Re: Martin Tripp Coverage

  Thanks Erica

  Does it look to you like our messaging is coming through?

  On Jun 22, 2018, at 7:34 AM, Erica Chen <echen@tesla.com> wrote:

          Media continue to report on how Tesla sued Martin Tripp, who "is attacking Tesla in the media in
          return" and plans to file a counter-lawsuit against Tesla for "a lot more than what they're asking from
          me." The "explosive" email exchange between Elon and Martin, where they "battled it out," is seen
          throughout coverage, with most stories including it in full. Motherboard comments, "The saga of Tesla's
          saboteur just got even weirder," while TechCrunch notes that the lawsuit "was filed just 24 hours ago
          and it's already ripe fodder for Hollywood...Get ready, its exhausting." Engadget thought it "was an
          exchange unlike anything we've ever seen released from a CEO, but as usual, Musk does things very
          differently." Electrek states, "It is certainly not looking good for Tripp...I don't see how he thought it
          would be a good idea to not only send that email to Musk but also leak it to the media thinking he is
          coming out of it looking good...The guy sounds like your average social media Tesla hater." In the UK,
          BBC comments, "Tesla describes former employee Martin Tripp as a criminal, a man who hacked into
          Tesla's systems in order steal information and sully the company's reputation on safety."

          On the police call and Tripp threatening to shoot up the Gigafactory, media highlight both Tesla and the
          Storey County Sheriff's department's statements, but continue to be left confused as its "a developing
          and complex story."

          Another growing theme throughout coverage is that this past year "has been an especially fraught one"
          for Tesla, with problems "ranging from" Model 3 production and "a number of high-profile failures of its
          Autopilot system." Cnet continues, "This kind of public fight is the last thing the company needs if it's to
          achieve its goal of profitability by the end of the year."

          Motherboard, Elon Musk Calls Tesla Leaker a 'Horrible Human Being' in Heated Email Exchange
          TechCrunch, A Je sla telenovela
          Yahoo, ~esla drama rolls on
          Mashable, Elon Musk emails former Tesla employee accused in lawsuit for hacking




CONFIDENTIAL                                                                                                TES-TRIPP 0005479
        Jalopnik, Tesla Leaker Is 'Looking Forward To The Lawsuit' Over Alleged Stolen Documents
        Business Insider, Elon Musk called the Tesla whistleblower a 'horrible human being' in an explosive email
        exchange
        Business Insider, Tesla whistleblower says Elon Musk is waging war on him for leaking information to
        Business Insider
        Cnet, Elon Musk has it out with suspected Tesla saboteur
        Engadget, Musk emails alleged Tesla saboteur. 'You're a horrible human being'
        Futurism, Don't Mess With the Musk: Elon Sues Ex-Employee for Spilling Tesla Secrets
        The Street, OPEC, Bank Stress Tests, Disney and Tesla - 5 Things You Must Know
        Electrek, Tesla sabotage/data theft scandal becomes even crazier
        Silicon Valley Business Journal, Ex-employee targeted by Tesla says he's a protected whistleblower
        Investor's Business Daily, Tesla Aims To Outrun Cash Burn With Success Of Model 3 Production
        Cheddar, Alleged Tesla 'Saboteur1Is Just One More Mess to Clean Up
        BGR, Heated email exchange between Elon Musk and alleged factory saboteur surfaces
        Inverse, Tesla Leaker Claims Battery Info 'Was Too Important Not To' Leak
        HypeBeast, Emails Between Tesla's Alleged "Saboteur" & Elon Musk Surface

        UK:
        BBC, Musk's fury: Whistleblower or saboteur?
        The Independent Tesla Calls Police On Ex-Employee 'Threatening To Shoot The Place Up'
        The Times, I'm a whistleblower, claims Tesla worker sued for $lm



        From: Erica Chen <echen@tesla.com>
        Date: Thursday, June 21, 2018 at 12:28 PM
        To: DL-USComms <DL-USComms@tesla.com>
        Subject: Re: Martin Tripp Coverage

        Media continue to report on how Tesla sued Martin Tripp, who "is attacking Tesla in the media in
        return," and on the email exchange between him and Elon. Motherboard comments, "The saga of
        Tesla's saboteur just got even weirder," while TechCrunch notes that the lawsuit "was filed just 24 hours
        ago and it's already ripe fodder for Hollywood...Get ready, its exhausting."

        The predominate theme throughout coverage is that the case "is more confusing than ever" due to the
        "conflicting" statements. Electrek states, "It is certainly not looking good for Tripp...I don't see how he
        thought it would be a good idea to not only send that email to Musk but also leak it to the media
        thinking he is coming out of it looking good...The guy sounds like your average social media Tesla hater."

        Motherboard, Elon Musk Calls Tesla Leaker a 'Horrible Human Being' in Heated Email Exchange
        TechCrunch, A Tesla telenovela
        Cnet, Elon Musk has it out with suspected Tesla saboteur
        Electrek, Tesla sabotage/data theft scandal becomes even crazier
        Silicon Valley Business Journal, Ex-employee targeted by Tesla says he's a protected whistleblower
        Cheddar, Alleged Tesla 'Saboteur' Is Just One More Mess to Clean Up


        <image001.png>

        <image002.png>




                                                             2




CONFIDENTIAL                                                                                             TES-TRIPP 0005480
        From: Erica Chen <echen@tesla.com>
        Date: Thursday, June 21, 2018 at 10:38 AM
        To: DL-USComms <DL-USComms@tesla.com>
        Subject: Martin Tripp Coverage

        Media coverage of Tesla's lawsuit against Martin Tripp has shifted towards the "illuminating dialogue"
        between him and Elon, in addition to Tesla enhancing security at Gigafactory 1 after his friend said Tripp
        threatened to "shoot the place up." Stories note that the Storey County Sheriffs Office said deputies
        determined "there was no credible threat," leading Jalopnik to note that the story is "weird" and leaves
        them "puzzled about what's really going on here."

        In an interview with Ars Technica, Tripp denied the threat, stating, "Absolutely not!" adding that "The
        ONLY thing I have said to any 'friends' is I sent a link to the CNBC article to five of them and asked if they
        really thought I was a hacker." He further explained that he first became concerned in December 2017
        when he was "tasked with inventory of the stator line" and found that "no one seemed to care" about
        "the amount of waste that was being produced." He added, "When the cultural norm is to not care and
        continue building bad product, there's something wrong there. Any manufacturer I've ever been to (and
        I've been to a lot) would never allow for this. Since Tesla is running on investor money, it made it more
        concerning. In May it became immediately concerning when I was again tasked with inventory of the
        battery stuff and found huge discrepancies (100's of millions of dollars), and then the punctured cells."
        He said that he observed four cubic feet of what he described as "double walled cardboard containers
        filled multiple times per day" and added that there were "no standards for doing anything." When asked
        if he reported his concerns internally prior to going to media, he said he "did all the time," specifically
        saying it was "every day." He explained, "My Manager basically blew me off, stating that it was ’not a
        production line so scrap was a byproduct of getting it there.'" He added, "I made the comment that
        these are going into 'sellable cars' and he said 'yep' and walked away, his head held high. 1then had to
        provide numbers to a group of engineers/production every morning and asked several times if anything
        was being done to rectify the issues. [I] even [had] a few meetings with my HR rep and brought the
        issues up."

        The Washington Post comments, "The showdown has exposed a deep rancor in a tech giant that has
        become infamous for its head-turning cars, high-pressure workloads — and Musk, its unyielding boss,"
        while Fortune states, "It's worth noting neither Tripp's nor Tesla's accusations have been independently
        verified. But if anything is clear, this war of words won't be ending anytime soon." Jalopnik writes, "It's a
        strange move to email someone you're suing, but since Tripp actually fired first, it gives me pause about
        the narrative the whistleblower is spinning publicly."

        Ars Technica, Tesla lawsuit target called "horrible human being" by CEO Elon Musk
        The Washington Post, Saboteur or whistleblower? Battle between Elon Musk and former Tesla
        employee turns ugly, exposing internal rancor
        CNBC, Tesla is enhancing security at Gigafactory, says they got a call that ex-employee was threatening
        violence
        Vanity Fair, ELON MUSK'S "SABOTEUR" SAYS HE WITNESSED "REALLY SCARY THINGS" AT TESLA
        Fortune, Tesla vs Former Employee Story Takes Bizarre Twist With an Alleged Threat
        NY Daily News, Former employee sued by Tesla says he's a whistleblower — not a saboteur
        MarketWatch, Tesla accuses fired employee of threatening to 'shoot the place up'
        Engadget, Tesla enhances security following report of ex-employee threat
        Newsweek, Tesla Says Threat to 'Shoot Up' Gigafactory Came From Friend of Sacked Employee
        The Drive, Former Tesla Battery Factory Employee Allegedly Threatened to 'Shoot the Place Up'
        The Street, Tesla Received Tip That Former Employee Was Going to 'Shoot the Place Up'
        Jalopnik, Here's The Wild Email Exchange Between Tesla's Alleged 'Saboteur' And Elon Musk

                                                              3




CONFIDENTIAL                                                                                                TES-TRIPP 0005481
       From : Shaun Heimlich
       Sent: Wednesday, July 04, 2018 4:44 PM
       To: Deepak Ahuja <deepak@tesla.com>; Peter Hochholdinger <phochholdinger@tesla.com>; Jens Peter
       Clausen <jpc@tesla.com>; Eddie Gates <EGates@tesla.com>; Justin McAnear <imcanear@tesla.com>;
       Zachary Kirkhom <ZKirkhom@tesla.com>; Jerome Guillen <ieromc a tesla.com>; Kevin Kassekert
       <kkassekert@tesla.com>: Andy Hamilton <ahamilton@tesla.com>: Josh Tech <itech@tesla.com>: Shane
       Manciagli <smanciagh@tesla.com>; Warrick Taylor <wtavlor@tesla.com>: Alexandra Kantor
       <akantor@tesla.com>: Bonneville Eggleston <beggleston@tesla.com>; Daniel Ho <DanHo@tesla.com>;
       Pedro Padilla <pepadilla@tesla.com>; GSM_Managers <GSM Managers@tesla.com>; Gabrielle
       Bressack <gbressack@tesla.com>; Tarak Makecha <tmakecha@tesla.com>: Gaurav Jain
       <gj ain@tesla. com>: Aft on Versteegh <aversteegh@tesla. com>: Scott Smith <scosmith@tesl a. com>: Ric
       Caraballo <rcaraballo@tesla.com>; Shea Anderson <shanderson@tesla.com>: Katherine Beach
       <kbeach@tesla.com>: Joby Thomas <gethomas@tesla.com>: Katie Trainor <ktrainor@tesla.com>;
       Michael Schwekutsch <michael@tesla.com>; Robert Sumpf <rsumpf@tesla.com>: Aron Szecsey
       <aszecsev@tesla.com>; Sarah Kolbe <skolbevrtesla.com>: Josh Santos <isantosheard@tesla.com>:
       Dorian West <dorian@tesla.com>; Omead Afshar <oafshar@tesla.com>; Katrina Vance
       <kvance@tesla.com>: Johnny Gannon <i gannon@tesla.com>; Drew Baglino <drew@tesla.com>: Daniel
       Beauboeuf <dbeauboeuf@tesla.com>; Eduardo Ramos Aguirre <eaguirre@tesla.com>: Janelle Floresca
       <ifloresca@tesla.com>
       Cc: Judy Wu <iudv@tesla.com>: Amy Li <amh@tesla.com>; Jacqueline Meyer <iacmever@tesla.com>:
       Alex Cillo <acillo@tesla.com>: Judy Phyo <iphvo(ftitesla.com>: Emily Sun <esun@tesla.com>
       Subject: Scrap report 6/25/2018



       Hello All,



       Please see below for Week of June 25, 2018 scrap summary based on QTD financials.




       Model 3




       Top Scrap Areas of the Week




CONFIDENTIAL                                                                                      TES-TRIPP 0001527
  From:                               Scott Smith
  Sent:                               Thursday, July 05, 2018 2:26 PM
  To:                                 Michael Bowling
  Cc:                                 Shaun Heimlich
  Subject:                            RE: Scrap report 6/25/2018



  Hey Michael,

  Last week's scrap looked very low. Is this real?

  Thanks,

  Scott


  From: Shaun Heimlich
  Sent: Wednesday, July 04, 2018 4:44 PM
  To: Deepak Ahuja <deepak@tesla.com>; Peter Hochholdinger <phochholdinger@tesla.com>; Jens Peter Clausen
  <jpc@tesla.com>; Eddie Gates <EGates@tesla.com>; Justin McAnear <jmcanear@tesla.com>; Zachary Kirkhorn
  <ZKirkhorn@tesla.com>; Jerome Guillen <jerome@tesla.com>; Kevin Kassekert <kkassekert@tesla.com>; Andy Hamilton
  <ahamilton@tesla.com>; Josh Tech <jtech@tesla.com>; Shane Manciagli <smanciagli@tesla.com>; Warrick Taylor
  <wtaylor@tesla.com>; Alexandra Kantor <akantor@tesla.com>; Bonneville Eggleston <beggleston@tesla.com>; Daniel
  Ho <DanHo@tesla.com>; Pedro Padilla <pepadilla@tesla.com>; GSM_Managers <GSM_Managers@tesla.com>;
  Gabrielle Bressack <gbressack@tesla.com>; Tarak Makecha <tmakecha@tesla.com>; Gaurav Jain <gjain@tesla.com>;
  Afton Versteegh <aversteegh@tesla.com>; Scott Smith <scosmith@tesla.com>; Ric Caraballo <rcaraballo@tesla.com>;
  Shea Anderson <shanderson@tesla.com>; Katherine Beach <kbeach@tesla.com>; Joby Thomas <gethomas@tesla.com>;
  Katie Trainor <ktrainor@tesla.com>; Michael Schwekutsch <michael@tesla.com>; Robert Sumpf <rsumpf@tesla.com>;
  Aron Szecsey <aszecsey@tesla.com>; Sarah Kolbe <skolbe@tesla.com>; Josh Santos <jsantosheard@tesla.com>; Dorian
  West <dorian@tesla.com>; Omead Afshar <oafshar@tesla.com>; Katrina Vance <kvance@tesla.com>; Johnny Gannon
  <jgannon@tesla.com>; Drew Baglino <drew@tesla.com>; Daniel Beauboeuf <dbeauboeuf@tesla.com>; Eduardo Ramos
  Aguirre <eaguirre@tesla.com>; Janelle Floresca <jfloresca@tesla.com>
  Cc: Judy Wu <judy@tesla.com>; Amy Li <amli@tesla.com>; Jacqueline Meyer <jacmeyer@tesla.com>; Alex Cillo
  <acillo@tesla.com>; Judy Phyo <jphyo@tesla.com>; Emily Sun <esun@tesla.com>
  Subject: Scrap report 6/25/2018

  Hello All,

  Please see below for Week of June 25, 2018 scrap summary based on QTD financials.

      •     Model S/X, last week's scrap was $528/car (includes Eng/Design), compared to QTD average of $492/car.
               o $144K - due to Lathrop test shot aluminum scrap
               o $122K -due to BIW, MODELX

      •     Model 3, last week's scrap was $510/car, compared to QTD average of $l,338/car.
               o $665K - due to module scrap
               o $525K - due to Bandolier scrap



      Energy Scrap:




CONFIDENTIAL                                                                                           TES-TRIPP 0001808
      •   Q2 QTD Is $2,245K
             o $939K due to     modules
             o $558K due to     DC Boards
             o $301K due to     cold plates
             o $100k due to     pods scrap



  Model S/X
  Executive Summary & Trend
   Last Update [7.4.2018]            Latest Week                Week                                    QTD
                                        Jun-25                  Target               B/W              Ql-2018      QTD Target

   Factory Gate Cars                          1,899                  1,977                 (78)           24,950          25,696
   Factory Gate Cars - X                        858                      988 ■         (130)              12,284          12,847
   Factory Gate Cars - S                      1,041                      988               53             12,676          12,849


   Scrap ($K)                         $       1,002         $            889     $     [113]      $      12,273    $      11,563   $
      Process                                   849                                                       8,906
      Material Quality                          152                                                       3,193
      Engineering                                 2                                                         174

   Obsolescence ($K)                  $        -        |                                         $         571
      Obsolescence Transacted                      22                                                      993
      Reserves Released                         (22)                                                       (423)
      Reserves Taken                                0                                                       -
     Vendor Obsolescence                            0                                                       -



   Scrap ($/car)                               528 $                     450     $         (7S)            492     $        450    $

      Process                                  447                                                         357
      Material Quality                          80                                                         128
      Engineering                                1                                                           7




  Top Scrap Areas of the Week & Quarterly Trends




                                                                     2



CONFIDENTIAL                                                                                                           TES-TRIPP 0001809
                                             W eek of Jun 25
                                                                                           Grand
                                 Eng/Design            ^m llt^             Process         Total                                                 Eng/Desi
    Battery Module                 $237                $32,873             $100,430        $133,541         Battery Module                           $6,824
    Battery Pack                                                             $7,125          $7,125         Battery Pack                             $3,650
    Body in White                                      $5,117                $5,749         $10,866         Body in White
    Electrics                      $4,875              $11,998              $24,070         $30.944         Electrics                                $61,58'
    End of Line                                                              $6,055          $6,055         End of Line
    General Assembly                                                         $8,554          $8,554
                                                                                                            General Assembly                         $38,54*
    Large Drive Unit                $239                                     $9,540          $9,779
                                                                                                            Large Drive Unit                          $1,297
    Lathrop                        $1,043              $37,105             $126,715        $164,863
                                                                                                            Lathrop                                  $73,82:
    Other                                                                   $29,702         $29,702
                                                                                                            Other
    Paint                                                                  $222,111        $222,111
    Plastics                                                                 $1,195          $1,195         Paint
    Powe rti aiil -Ge ne ral                            £28                 $20,749         $20,777         Plastics
    Production Control                                                       $3,378          $3,378         Production Control
    Seat Manufacturing & Seats                                                $953            $953          Seat Manufacturin..
    Small Drive Unit               $3,657              $27.454             $126,667        $157,779         Small Drive Unit                         $48,32f
    Stamping                                            $1,315              $41,500         $42,815         Stamping                                  $2,581



  Model 3
  Executive Summary & Trend
   Last U p d a te [7.4.2018]      La te st W e e k           W eek                                        Q TD
                                        Ju n -25              T a rg e t             B/W                  Q 1-201S            Q TD T a rg e t



   Facto ry G ate Cars                       4,384                     2,332           2,052                  28,643                    30,318


   Scrap ($K)                       $       2,237        $           4,058     $       1,821          $      38,326        $            52,753         î
       Process                              2 ,2 3 7                                                         3 3 ,3 2 6
       Material d u a lity                     -
                                                             IÊ Ê Ê Ê Ê Ê Ê Ê w /                                         m     u   IlllllP
       Engineering                                     ip                                                                           i    l       l
                                                             w ÊÈÊÊÊm A                                                   m m
   O b s o le sc e n c e ($KJ       $       1,281                                                     $        3,409
                                                             W ÊÊËËÊÊm ,                                                  m m
       Obsolescence Transacted              1,281                                                              3,409
       Reserves Released                       .
                                                             w Ê Ê Ê Ê Ê Ê Ê ê ,W     Ê Ê Ê Ë ê'                          W    m A           m
       Reserves Taken
                                                                                                                          w m
       Vendor Obsolescence                                                                                                          w    ÊÊÊê



   Scrap ($/car)                    $          510       $           1,740     $       1,230          $        1,338       s             1,740         $
       Process                                 510                                                    $        1,338
       Material Quality                            0                                                                                l i i l
       Engineering                                 0




  Top Scrap Areas of the Week

                                                                      3




CONFIDENTIAL                                                                                                                   TES-TRIPP 0001810
   Row Labels IT Sum of Scrap Cost
   Coil                  1,280,628
   Module                1,239.355
   Inverter                 490.945
   □rive Unit               206,342
   GA                        142,554
   HV Battery                113,214
   BIW                        42,103
   Seats                       2,661
   Grand Total           3 , 517,802


  QTD by Area

   Program A         Scrap Cost
   Module          $28,947,890
   Inverter        $ 4,084,536
   HV Battery      $ 2,304,388
   GA              $ 1,933,240
   Drive Unit      $ 1,556,943
   Coil            $ 1,280,628
   BIW             $   792,019
   Seats           $    715,719
   Grand Total $41,615,364



  Top 10 Reasons for QTD module Scrap

                           Reason           Sum of Cost        Reason %
   M C l-10000: Hi p otTe stOOl         $       2,818,396.60        11%
   Barb Damage                          $       2,239,794.99         8%
   Cell - Raised                        $       2,049,169.74         8%
   Cell - Touching                      $       1,653,162.02         6%
   Cell -Gap too wide                   $       1,625,002.37         6%
   CoolingTube - Too high               $       1,253,389.83        5%
   Cell - Dented                        $         753,306.33         3%
   3BM-20000:Profilometerlnspect001     $         680,659.21         3%
   Others                               $         425,131.23         2%
   Incorrect Build                      $         406,964.54         2%




                                            4




CONFIDENTIAL                                                              TES-TRIPP 0001811
  From:                               Alexis Ramponi
  Sent:                               Wednesday, July 11, 2018 1:05 PM
  To:                                 Arnaud Ruiz;Louls Larrus
  Subject:                            FW: Glgafactory Scrap Value Calculations
  Attachments:                        Bandoliers Info; Q1'18 Bando Analysis; RE: Business Insider: Bandoliers Costs




  From: Alexis Ramponi
  Sent: Wednesday, June 27, 2018 5:52 PM
  To: Kai Cheung <kcheung@tesla.com>
  Cc: Manan Arora <marora@tesla.com>
  Subject: FW: Gigafactory Scrap Value Calculations




  From: Shaun Heimlich
  Sent: Monday, June 18, 2018 1:25 PM
  To: Eric Morrison <emorrison{S)tesla.com>; Judy Wu < udy(a>tesla.com>
  Cc: Swapnil Bhatnagar <sbhatnagar(5)tesla.com>; Alexis Ramponi <aramponi(S)tesla.com>; Arnaud Ruiz
  <arnruiz(5)tesla.com>
  Subject: RE: Gigafactory Scrap Value Calculations

  Here is the bandolier email I sent him talking about duplication. The second email is the analysis that we also did to
  check the scrap against the third email I am attaching that had the bandolier analysis.

  Let me know if I can help with anything else

  Shaun




  From: Eric Morrison
  Sent: Monday, June 18, 2018 12:35 PM
  To: Shaun Heimlich <sheimlich(S)tesla.com>; Judy Wu <judy(S)tesla.com>
  Cc: Swapnil Bhatnagar <sbhatnagar(5)tesla.com>; Alexis Ramponi <aramponi(S)tesla.com>; Arnaud Ruiz
  <arnruiz(5)tesla.com>
  Subject: Gigafactory Scrap Value Calculations

  Judy, Shaun-

  I was chatting with Katie in finance this morning and she mentioned that your team had completed the MOS data
  collection an initial analysis for Gigafactory scrap, and had given numbers to Deepak.

  Is this something you can share with Internal Audit so we can understand the underlying data and calculations?

  Please reach out to me directly if you would like to discuss.




CONFIDENTIAL                                                                                               TES-TRIPP 0020175
  From:                           Todd Maron
  Sent:                           Saturday, July 14, 2018 7:52 AM
  To:                             Sarah 0'Brien;Dave Arnold
  Subject:                        FW: James Phone p6
  Attachments:                    flle-6.jpeg; file3-5.jpeg; flle2-5.jpeg; fllel-6.jpeg




  From: Nicholas Gicinto
  Sent: Friday, July 13, 2018 7:13 PM
  To: Lynn Miller <lymiller@tesla.com>; Aarti Reddy <aareddy@tesla.com>; Todd Maron <todd@tesla.com>; Jake Nocon
  <jnocon@tesla.com>
  Subject: James Phone p6




CONFIDENTIAL                                                                                     T ES-TR IP P 0021777
From:                               Sarah O'Brien
Sent:                               Tuesday, July 31, 2018 7:49 PM



Elon,

Below is the initial media coverage following Tripp's complaint. My recommendation would be that if we issue a blog, we do it
after earnings. If we do it before, there's a possibility the call will be seen as an opportunity to cross-examine you. Also, its good
for us to be focused on earnings, and to seem focused on the call.

The blog is attached and it includes tweaks we've made in light of



Media note "there isn't much new in the complaint," though it "does break down the claim in more details." Stories are focused
on the Linette Lopez situation, scrap and the Gigafactory threat call.

Linette Lopez's story doesn't add much more to Tripp's claims but an engineer told her it was crazy that a "saboteur" could exist,
as this person would have to have been a professional hacker. "Pushing malicious software onto other people's computers
would not be possible without their authorization unless [the person were] a professional hacker. To which then I would say,
'Why is [Tripp] working as a process technician?"'

The Guardian says the countersuit "reasserts claims that Tripp had made to Business Insider about his concerns over 'high levels
of waste and scrap,' 'unnerving, dangerous and wasteful business practices' and 'punctured battery modules.'" The Verge notes
the filling says some of our previously released comments "are false, caused emotional distress, and have even led to 'numerous
threats to his personal safety.'" Electrek comments, "While I would like to give Tripp the benefit of the doubt, his behavior
online following the unfolding of the story made him lose a lot of credibilities."

Bloomberg, Ex-Tesla Worker Called Saboteur Accuses Musk of Smearing Him
The Verge, Tesla whistleblower countersues over Elon Musk's 'defamatory' statements
Ars Technica, Ex-Tesla "bad apple" sues former employer, alleges "reassignment"
Business Insider, The ex-Tesla employee Elon Musk called a 'horrible human being' just slapped the company with a countersuit
alleging defamation
The Guardian, Tesla countersued by 'whistleblower' it accused of sabotage and shooting threat
Law360, Tesla Hit With Defamation Counterclaim In 'Saboteur' Suit
Jalopnik, Tesla's Alleged 'Saboteur' Files $1 Million Defamation Suit Against Automaker
Electrek, Tesla 'saboteur/whistleblower' countersues automaker for $1 million as he denies claims




CONFIDENTIAL                                                                                                    TES-TRIPP 0008690
  From:                              Dave Arnold
  Sent:                              Wednesday, August 01, 2018 12:53 PM
  To:                                Sarah 0'Brien;Kamran Mumtaz;Gina Antonini
  Subject:                           RE: Tripp police report



  Copy that. I've made that point to media before. Just because a threat isn't 'credible' (thankfully!) doesn't mean a threat
  wasn't brought to our attention. We'll wait to hear back from Jeff/Sean, and then we can go back out to Dana/others, as
  appropriate.

  From: Sarah O'Brien
  Sent: Wednesday, August 1, 2018 12:48 PM
  To: Kamran Mumtaz <kmumtaz@tesla.com>; Gina Antonini <gantonini@tesla.com>
  Cc: Dave Arnold <dwarnold@tesla.com>
  Subject: Re: Tripp police report

  Hey

  So I just spoke to Jeff. Sean is going to go through the entire police report to make sure the version of events is
  what he remembered.

  The key point that he thinks media are getting it wrong. If we receive a threat, we of course notify the poli ce.
  They investigate. The fact that they found the threat was not credible is a good thing.

  Also, the point that media only started reporting this until the following day is on them, not on us. They had the
  intel, they just didn’t report on it.

  If something is inaccurate in this meme, I think its worthwhile with sensible media like Dana, that we correct
  stuff that’s wrong. I don’t think we should correct anything from the police report that’s incorrect, unless Sean
  or Jeff tell us it’s totally out of place and then they should speak to Story first.

          On Aug 1, 2018, at 12:27 PM, Jeff Jones <ieff.jones@tesla.com> wrote:

          I need to circle back with Sean for any inaccuracies. Most of this is about his interaction with
          Storey County. Will do that now.


          From: Sarah O'Brien
          Sent: Wednesday, August 1, 2018 12:15:48 PM
          To: Dave Arnold; Jeff Jones
          Cc: Lynn Miller; Nicholas Gicinto; Todd Maron; Aarti Reddy; Kamran Mumtaz; Gina Antonini
          Subject: Re: Tripp police report

          And here’s the police report:
          https://www.secwhistleblowerattornev.net/tesla-related-police-reports/

                  On Aug 1, 2018, at 12:11 PM, Sarah O'Brien <sobrien@tesla.com> wrote:




CONFIDENTIAL                                                                                               TES-TRIPP 0005956
               + Jeff as it would be good to know the exact turn of events with this so we can
               debunk where needed.

                      On Aug 1, 2018, at 12:10 PM, Dave Arnold
                      <dwarnold@tesla.com> wrote:

                      Haven't finished reading, but this doesn't seem
                      good: https://www.bloomberg.com/news/articles/2Q18-Q8-01/tesla-s-
                      phantom-shooter-the-strange-story-of-a-debunked-threat


                      From: Dave Arnold
                      Sent: Wednesday, August 1, 2018 10:29 AM
                      To: Lynn Miller <lymiller(gtesla.com>
                      Cc: Nicholas Gicinto <nick.gicinto(5)tesla.com>; Todd Maron
                      <todd(5)tesla.com>; Aarti Reddy <aareddy(5)tesla.com>; Sarah O'Brien
                      <sobrien(S)tesla.com>; Kamran Mumtaz <kmumtaz(S)tesla.com>; Gina
                      Antonini <gantonini(S>tesla.com>
                      Subject: RE: Tripp police report

                      More detail from Dana:

                      Storey County Sheriff went to gigafactory and met with Tesla
                      head of security, Shawn Gourthro, outside of the main lobby;
                      Gourthro gave out a "Be on the lookout" flyer with a picture
                      of Tripp, and said Tesla had gotten a call from a female
                      friend of Tripp's at Las Vegas call center

                      Then the cops went looking for Tripp, Gouthro was calling
                      the cops and saying he was at a Safeway. The cops finally
                      met with Tripp at a casino.

                      "Based upon our interview with him, Chief Dosen and I
                      concluded that Tripp was not armed; did not likely have
                      access to firearms; and did not present a threat at that time.
                      Chief Dosen notified our dispatch and Gourthro that the
                      active shooter threat was not viable at that time."

                      Later, on June 25, they interviewed the Tesla call center
                      employee. "According to information received through the
                      Tesla Call Center, during the call they placed the caller on
                      hold and goggled a news story about Tesla and Tripp. When
                      she returned to the original caller she asked the individual if
                      the caller was calling about subject Tripp. Due to the public
                      knowledge being sent out regarding subject Tripp's
                      termination the caller who stated he was a friend of Tripp's
                      was concerned for the safety of the people working at Tesla
                      due to Tripp's volatility. The caller stated that he had never
                      heard Tripp directly make any threats regarding the Tesla
                      Gigafactory."

                                                         2




CONFIDENTIAL                                                                                     TES-TRIPP 0005957
               From: Lynn Miller
               Sent: Wednesday, August 1, 2018 10:28 AM
               To: Dave Arnold <dwarnold(5>tesla.com>
               Cc: Nicholas Gicinto <nick.gicinto(5)tesla.com>; Todd Maron
               <todd(5)tesla.com>: Aarti Reddy <aareddy(5)tesla.com>; Sarah O'Brien
               <sobrien(5)tesla.com>: Kamran Mumtaz <kmumtaz(5)tesla.com>; Gina
               Antonini <gantonini(5)tesla.com>
               Subject: Re: Tripp police report

               I have not.

               On Aug 1, 2018, at 10:19 AM, Dave Arnold
               <dwarnold@tesla. com> wrote:

                       We're not going to comment, anyway, but FYI. Has
                       anyone seen this full police report that she's referring
                       to?


                       From: Dana Hull (BLOOMBERG/ NEWSROOM:)
                       <dhull 12@bloomberg.net>
                       Sent: Wednesday, August 1, 2018 10:17 AM
                       To: Dave Arnold <dwarnold(a)tesla.com>
                       Subject: Re: Tripp police report

                       I can't send it to you. I can talk by phone and
                       tell you what it says.


                       Dana Hull
                       Tesla/SpaceX
                       dhull12@bloomberq.net
                       SF office: 415-617-7231
                       @danahull

                       From: dwarnold@tesla.com At:
                       0 8 / 0 1 / 18 " 10 :~1 4 : 11
                       To: DANA HULL (BLOOMBERG/
                       NEWSROOM: )
                       Subject: Re: Tripp police report
                               Can you send it to me so I can
                               look?


                               From: Dana Hull (BLOOMBERG/
                               NEWSROOM:)
                               <dhull 12@bloomberg.net>
                               Sent: Wednesday, August 1, 2018
                               10:12:35 AM
                               To: Dave Arnold
                               Subject: Tripp police report
                                                        3




CONFIDENTIAL                                                                          TES-TRIPP 0005958
               Hi Dave,

               We have the full police report from
               Storey County on Martin Tripp. Does
               Tesla want to comment? It's 10 pages
               and very detailed.

               What's weird is that police were
               scrambling in response to this tip of a
               potential threat on June 20th, but
               ultimately concluded that "Tripp was not
               armed; did not likely have access to
               firearms; and did not present a threat at
               that time." There are also
               inconsistencies: first Tesla said the
               woman friend of Tripp's called into the
               call center, but later when cops
               interviewed the call center the tipster
               was male.

               June 21st, a day later, is when some
               media outlets reported that this tip had
               come in-- even though the day before
               the police were like this is not actually a
               big deal.



               Dana Hull
               Tesla/SpaceX
               dhull12@bloomberq.net
               SF office: 415-617-7231
               @danahull




                                    4




CONFIDENTIAL                                                 TES-TRIPP 0005959
        From: Elon Musk

        Sent:   Tuesday, August 21, 2018 4:02 AM

        To:     Juleanna Glover

        Cc:     Kimbal Musk; Dave Arnold

        Subject:       Re: WSJ Story on Combating Tesla Critica



        Will Tweet as I wish and suffer the consequences. So it goes.



        I just deleted my Instagram. Weak sauce.


        On Aug 21, 2018, at 12:59 AM, Juleanna Glover <iuleanna@ridgelywalsh.com> wrote:

        We can definitely lower the decibels on media coverage though to get that to happen you would
        have to stop changing the world ([sotto voce] and maintain current tone of post 8/13 tweets for a
        while).

        □




        RidgelvWalsh.com

        202.288.2076




        On Aug 21, 2018, at 4:10 PM, Elon Musk <erm@tesla.com> wrote:

        Don’t they have something else to write about? It is so tiresome to see myself in the news!


        On Aug 19, 2018, at 8:09 PM, Juleanna Glover <juleanna@ridgelvwalsh.com> wrote:

        The Times has no plans to report on Epstein rumors. They do however plan to do a piece for
        Tuesday that will be a survey of Tesla’s finances. They don’t expect to have any new news here,
        but it will be Neal calling around to analysts, w Gelles co-reporting. They also seem to be




CONFIDENTIAL                                                                                     TES-TRIPP 0017349
        contemplating a large feature for Sunday where they will try to talk to everyone in Elon‘s orbit -
        TBD story thesis at this point.



        RidgelvWalsh.com

        202.288.2076




        On Aug 20, 2018, at 3:53 AM, Elon Musk <erm@tesla.com> wrote:

        Kimbal, it was David Gelles at NYT, right?



        Alan Fleischmann may know more.


        On Aug 19, 2018, at 11:29 AM, Juleanna Glover <juleanna@ridgelywalsh.com> wrote:

        Which reporter relayed that? We can ensure it is run down (without a direct quote from you).

        RidgelvWalsh.com

        202.288.2076




        On Aug 20, 2018, at 3:24 AM, Elon Musk <erm@tesla.com> wrote:

        That’s good.



        Seriously.



        Most amazing is that Jeffrey Epstein, one of the worst people on Earth, actually told NYT that he
        was working with Tesla and me on the take-private. And, under that guise, confided in them
        “concerns” that he had about me. That was incredibly creepy and diabolical.




CONFIDENTIAL                                                                                     TES-TRIPP 0017350
        On Aug 19, 2018, at 11:18 AM, Juleanna Glover <iuleanna@ridgelvwalsh.com> wrote:

        Matt Murray just called me. He says story is not running tomorrow so we have some time. He
        may let portions of the email note Elon sent be used in the story and he rightly points out that this
        note goes far in addressing the accusations. He has asked the reporting team to be punctilious
        and careful here. Was a good faith call and I am sure if this email below wasn’t a solid smart
        answer, he would steer away from using the note Downside if of course the Black Cube
        nonsense will get a mention in the piece if only because it’s got a E response. Maybe we can add
        that Black Cube accusation is sign of an “on obvious overreach in a pitch by the shorts.
        Surprising that they didn’t add we have A1 Capone in charge of security and Rose Mary Woods
        handling records retention.”




        RidgelvWalsh.com

        202.288.2076




        On Aug 19, 2018, at 7:26 AM, Elon Musk <erm@tesla.com> wrote:

        My apologies, I meant to include Dave Arnold, from Tesla comms. Sorry for the double email.


        On Aug 18, 2018, at 12:08 PM, Elon Musk <erm@tesla.com> wrote:

        This is pretty weird, if true, and I am surprised that such an article would pass the WSJ standard
        for good journalism.



        As far as “silencing critics” is concerned, I am obviously doing a terrible job. Elave you read the
        news lately? Seriously.



        Regarding “Montana Skeptic”, I was surprised to read on Twitter that he is supposedly the Chief
        Investment Officer of Stewart Rahr (and formerly represented Enron on the bad side). This
        sounded very unlikely, as Stewart has purchased five Tesla’s over the years. I texted Stewart
        asking if he knew his CIO was obsessively trashing Tesla via a pseudonym. He was shocked to




CONFIDENTIAL                                                                                       TES-TRIPP 0017351
        learn this and asked the guy to stop, as people would assume the view held by his investment
        office CIO is the view held by Stewart, which is not true.



        Same thing with VW. People on Twitter said a VW guy was trashing Tesla under a fake name,
        so I sent an email to Herbert Diess asking if this was true. They would definitely be playing with
        fire, given that they are still paying the fine from their last emissions cheating scandal. Diess
        replied saying it was the guy’s brother. That’s pretty much it. I don’t know if he actually stopped
        or not. Don’t care. Source credibility is ... low.



        Per the attached email thread, no one has even heard of Black Cube (what Bond movie did they
        steal that name from!?) or the kid.



        As far as Tripp is concerned, that guy stole gigabytes of Tesla data, changed the data to make it
        sound terrible (fortunately, to a ridiculous degree) and posted it online. At one point, he claimed
        we had more scrapped parts than the total output of our Gigafactory, which is physically
        impossible.



        Tripp broke a dozen or more laws and caused great harm to the citizens of Nevada. Tesla legal
        has met with the Nevada Attorney General’s office and my understanding is that they are likely
        to move forward with a criminal case. The facts are unequivocal.



        By the way, it is odd that a fairly recent former Attorney General of Nevada, George Chanos, is
        Jim Chanos’s cousin and self-described best friend. What are the odds of that?? Jim Chanos, as
        you know, is a prominent short seller of Tesla stock and has literally said our company is worth
        $0. I’m told that George Chanos is influential with current AG Lexalt. Hopefully, this is not true



        What are we supposed to do here? Advice would be much appreciated.



        Thanks,

        Elon




CONFIDENTIAL                                                                                       TES-TRIPP 0017352
        Begin forwarded message:

        From: Jared Birchall
        Date: August 18, 2018 at 10:23:57 AMPDT
        To: Elon Musk
        Cc: Dave Arnold, Jeff Jones, Sam Teller, Sarah O'Brien, Todd Maron
        Subject: Re: WSJ Story on Combating Tesla Critica

        On the personal side we have never had a relationship, direct or indirect, with Black Cube. Nor
        have we ever attempted to communicate with or approach David Deuchar.



        On Sat, Aug 18, 2018 at 10:03 AM Elon Musk wrote:

        I’ve never even heard of Black Cube or David Deuchar. This is incredibly bizarre.


        On Aug 18, 2018, at 8:09 AM, Sarah O'Brien <sobrien@tesla.com> wrote:

        Hi Elon,



        The WSJ is preparing to publish an article, likely on Monday morning, examining various
        actions taken by you and Tesla to combat critics of the company, including short sellers and
        former employees (Tripp and the latest whistleblower). The article will make the point that we
        try to go to great lengths to try to stop critics.



        The article will mention Tripp and Karl Hansen’s claims, and our response, and will also discuss
        how you contacted Fossi’s employer, as well as Herbert Diess re: Skabooshka. The article will
        also say we’ve hired an Israeli investigative firm called Black Cube, and that in 2016 you (or
        someone claiming to be you) allegedly called a Rutgers student named David Deuchar to tell him
        you didn’t like his articles on Tesla. Deuchar claims that two investigators then showed up at his
        door.



        We’re pushing back hard on all of this on background and using statements we’ve already made
        publicly, but we’re not familiar with the claims re: Black Cube or David Deuchar - let us know
        if you have any insight into those.




CONFIDENTIAL                                                                                    TES-TRIPP 0017353
